Supreme Court of Florida
                                    ____________

                                    No. SC19-1350
                                    ____________


IN RE: STANDARD JURY INSTRUCTIONS IN CIVIL CASES— REPORT
                         2019-04.

                                   January 23, 2020

PER CURIAM.

      The Supreme Court Committee on Standard Jury Instructions in Civil Cases

(Committee) has submitted proposed changes to the standard jury instructions and

asks that the Court authorize the instructions for publication and use. We have

jurisdiction. See art. V, § 2(a), Fla. Const.

      The Committee proposes amendments to instructions 201.3 (Explanation of

the Voir Dire Process), 501.4 (Comparative Negligence, Non-Party Fault and

Multiple Defendants), 502.5 (Comparative Negligence, Non-Party Fault and

Multiple Defendants), Section 700 (Closing Instructions), Model Instructions

Number 1 through Number 6, and Model Verdict Form 2(b). The Committee’s

proposals, which are straightforward and non-controversial, were published in The

Florida Bar News, and no comments were received by the Committee or the Court.
      Having considered the Committee’s report, we authorize standard jury

instructions 201.3, 501.4, 502.5, Section 700, Model Instructions Numbers 1

through 6, and Model Verdict Form 2(b) for publication and use as set forth in the

appendix to this opinion.1 We discuss the more significant amendments below.

      In Instruction 201.3, the following language is added to clarify that jurors

are required to determine the facts and apply the law to the facts, not decide what

the law ought to be:

      In the process of selecting the jury, some of the lawyers’ questions
      may be meant to help them anticipate if your beliefs, experiences, or
      attitudes might make it difficult for you to apply the rules of law.
      Jurors take an oath to follow the law. After the jury is chosen and
      sworn in, I will instruct the jury on the rules they must follow in
      deciding this case. It is important for you to remember that it will not
      be the jury’s job to decide what the law ought to be. Rather, the jury
      is to determine what the facts are, then apply the law to those facts,
      using the court’s instructions on the rules of law to apply—which will
      be fully given to the jury at the appropriate time.


      Next, Model Instruction Number 1 is amended to specifically ask the jury

whether the plaintiff in the hypothetical case sustained a permanent injury.

      Finally, the “final instructions” in Model Instruction Numbers 2 through 6

are deleted, and Model Instruction Number 1 serves as a full illustration of the

instructions to be given at the beginning and at the end of the case.



      1. Minor editorial or technical changes to the proposed instructions or notes
on use are not elaborated upon.

                                         -2-
      The amended civil jury instructions, as set forth in the appendix to this

opinion, are hereby authorized for publication and use. New language is indicated

by underlining, and deleted language is indicated by struck-through type. In

authorizing the publication and use of these instructions, we express no opinion on

their correctness and remind all interested parties that this authorization forecloses

neither requesting additional or alternative instructions nor contesting the legal

correctness of the instructions. We further caution all interested parties that any

notes on use associated with the instructions reflect only the opinion of the

Committee and are not necessarily indicative of the views of this Court as to their

correctness or applicability. The instructions as set forth in the appendix shall

become effective when this opinion becomes final.

      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, and MUÑIZ, JJ.,
concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.

Original Proceeding – Supreme Court Committee on Standard Jury Instructions in
Civil Cases

Laura K. Whitmore, Chair, Tampa, Florida, and Jeffrey Alan Cohen, Vice Chair
and Subcommittee Chair, Supreme Court Committee on Standard Jury Instructions
in Civil Cases, Miami, Florida; and Joshua E. Doyle, Executive Director, and Krys
Godwin, Bar Liaison, The Florida Bar, Tallahassee, Florida,

      for Petitioner

                                         -3-
                                   APPENDIX

             201.3 EXPLANATION OF THE VOIR DIRE PROCESS
Voir Dire:

      The last thing I want to do, before we begin to select the jury, is to
explain to you how the selection process works.

       Questions/Challenges: This is the part of the case where the parties and
their lawyers have the opportunity to get to know a little bit about you, in
order to help them come to their own conclusions about your ability to be fair
and impartial, so they can decide who they think should be the jurors in this
case.

       How we go about that is as follows: First, I’ll ask some general questions
of you. Then, each of the lawyers will have more specific questions that they
will ask of you. After they have asked all of their questions, I will meet with
them and they will tell me their choices for jurors. Each side can ask that I
exclude a person from serving on a jury if they can give me a reason to believe
that he or she might be unable to be fair and impartial. That is what is called
a challenge for cause. The lawyers also have a certain number of what are
called peremptory challenges, by which they may exclude a person from the
jury without giving a reason. By this process of elimination, the remaining
persons are selected as the jury. It may take more than one conference among
the parties, their attorneys, and me before the final selections are made.

      Purpose of Questioning: The questions that you will be asked during this
process are not intended to embarrass you or unnecessarily pry into your
personal affairs, but it is important that the parties and their attorneys know
enough about you to make this important decision. If a question is asked that
you would prefer not to answer in front of the whole courtroom, just let me
know and you can come up here and give your answer just in front of the
attorneys and me. If you have a question of either the attorneys or me, don’t
hesitate to let me know.

      Response to Questioning: There are no right or wrong answers to the
questions that will be asked of you. The only thing that I ask is that you
answer the questions as frankly and as honestly and as completely as you can.
You [will take] [have taken] an oath to answer all questions truthfully and
completely and you must do so. Remaining silent when you have information
                                      -4-
you should disclose is a violation of that oath as well. If a juror violates this
oath, it not only may result in having to try the case all over again but also can
result in civil and criminal penalties against a juror personally. So, again, it is
very important that you be as honest and complete with your answers as you
possibly can. If you don’t understand the question, please raise your hand and
ask for an explanation or clarification.

       In the process of selecting the jury, some of the lawyers’ questions may
be meant to help them anticipate if your beliefs, experiences, or attitudes
might make it difficult for you to apply the rules of law. Jurors take an oath to
follow the law. After the jury is chosen and sworn in, I will instruct the jury
on the rules they must follow in deciding this case. It is important for you to
remember that it will not be the jury’s job to decide what the law ought to be.
Rather, the jury is to determine what the facts are, then apply the law to those
facts, using the court’s instructions on the rules of law to apply—which will be
fully given to the jury at the appropriate time.

       In sum, this is a process to assist the parties and their attorneys to select
a fair and impartial jury. All of the questions they ask you are for this
purpose. If, for any reason, you do not think you can be a fair and impartial
juror, you must tell us.

                            NOTE ON USE FOR 201.3

      The publication of this recommended instruction is not intended to intrude
upon the trial judge’s own style and manner of delivery. It may be useful in
cataloging the subjects to be covered in an introductory instruction.




                                        -5-
    501.4 COMPARATIVE NEGLIGENCE, NON-PARTY FAULT AND
                  MULTIPLE DEFENDANTS

      In determining the total amount of damages, you should not make any
reduction because of the negligence, if any, of (claimant) or (defendant(s)). The
court in entering judgment will make any appropriate reduction(s).

      When a Fabre issue is involved:

       In determining the total amount of damages, you should [also] not make
any reduction because of the [negligence] [fault], if any, of (identify any
additional person or entity who will be on verdict form). The court in entering
judgment will make any appropriate reductions.

                            NOTE ON USE FOR 501.4

       When the jury is instructed to apportion fault, and a Fabre issue is involved,
see Fabre v. Marin, 623 So. 2d 1182 (Fla. 1993), and Nash v. Wells Fargo
Services, Inc., 678 So. 2d 1262 (Fla. 1996). The thirdsecond paragraph of this
instruction should be used to inform the jury of the appropriate procedure, so that
the jury does not make inappropriate adjustments to its verdict. There is support for
giving a special instruction explaining to the jury the impact and effect of an F.S.
768.81 apportionment of liability in such cases. See Slawson v. Fast Food
Enterprises, 671 So. 2d 255, 260 (Fla. 4th DCA 1996); Seminole Gulf Railway,
Limited Partnership v. Fassnacht, 635 So. 2d 142, 144 (Fla. 2d DCA 1994)
(Altenbernd, J., concurring in part and dissenting in part). Pending further
development in the law, the committee takes no position on this issue.




                                        -6-
       502.5 COMPARATIVE NEGLIGENCE, NON-PARTY FAULT,
                  AND MULTIPLE DEFENDANTS
       In determining the total amount of damages to (decedent’s) estate and
[his] [her] survivors as a result of [his] [her] injury and death, you should not
make any reduction because of the negligence, if any, of (decedent or survivor
or any other person). The court in entering judgment will make any
appropriate reduction(s).

When a Fabre issue is involved:

       In determining the total amount of damages, you should [also] not make
any reduction because of the [negligence] [fault], if any, of (identify any
additional person or entity who will be on verdict form). The court in entering
judgment will make any appropriate reduction(s).

                           NOTES ON USE FOR 502.5

       1.     When the jury is instructed to apportion fault and a Fabre issue is
involved, see Fabre v. Marin, 623 So. 2d 1182 (Fla. 1993), and Nash v. Wells
Fargo Services, Inc., 678 So. 2d 1262 (Fla. 1996). The thirdsecond paragraph of
this instruction should be used to inform the jury of the appropriate procedure, so
the jury does not make inappropriate adjustments to its verdict. There is support for
giving a special instruction explaining to the jury the impact and effect of F.S.
768.81 apportionment of liability in such cases. See Slawson v. Fast Food
Enterprises, 671 So. 2d 255, 260 (Fla. 4th DCA 1996); Seminole Gulf Railway
Limited Partnership v. Fassnacht, 635 So. 2d 142, 144 (Fla. 2d DCA 1994)
(Altenbernd, J., concurring in part and dissenting in part). Pending further
development in the law, the committee takes no position on this issue.

        2.     The personal representative of the decedent’s estate is the only
appropriate party to bring a wrongful death claim, and the decedent’s comparative
fault, if any, will reduce the total recovery of the personal representative. However,
it may also be necessary to have a specific determination by the jury of the
survivor’s comparative negligence, which would be applied only to reduce that
survivor’s recovery. See F.S. 768.20; Frazier v. Metropolitan Dade County, 701
So. 2d 418 (Fla. 3d DCA 1997); Childers v. Schachner, 612 So. 2d 699 (Fla. 3d
DCA 1993); Gurney v. Cain, 588 So. 2d 244 (Fla. 4th DCA 1991).



                                        -7-
                SECTION 700 — CLOSING INSTRUCTIONS

      Members of the jury, you have now heard all the evidence, my
instructions on the law that you must apply in reaching your verdict and the
closing arguments of the attorneys. You will shortly retire to the jury room to
decide this case. [Before you do so, I have a few last instructions for you.]

        During deliberations, jurors must communicate about the case only
with one another and only when all jurors are present in the jury room. You
will have in the jury room all of the evidence that was received during the
trial. In reaching your decision, do not do any research on your own or as a
group. Do not use dictionaries, the Internet, or any other reference materials.
Do not investigate the case or conduct any experiments. Do not visit or view
the scene of any event involved in this case or look at maps or pictures on the
Internet. If you happen to pass by the scene, do not stop or investigate. All
jurors must see or hear the same evidence at the same time. Do not read, listen
to, or watch any news accounts of this trial.

      You are not to communicate with any person outside the jury about this
case. Until you have reached a verdict, you must not talk about this case in
person or through the telephone, writing, or electronic communication, such
as a blog, twitter, e-mail, text message, or any other means. Do not contact
anyone to assist you, such as a family accountant, doctor, or lawyer. These
communications rules apply until I discharge you at the end of the case.

       If you become aware of any violation of these instructions or any other
instruction I have given in this case, you must tell me by giving a note to the
bailiff.

      Any notes you have taken during the trial may be taken to the jury
room for use during your discussions. Your notes are simply an aid to your
own memory, and neither your notes nor those of any other juror are binding
or conclusive. Your notes are not a substitute for your own memory or that of
other jurors. Instead, your verdict must result from the collective memory
and judgment of all jurors based on the evidence and testimony presented
during the trial.

      At the conclusion of the trial, the bailiff will collect your notes, which
will be immediately destroyed. No one will ever read your notes.

      In reaching your verdict, do not let bias, sympathy, prejudice, public
                                       -8-
opinion, or any other sentiment for or against any party to influence your
decision. Your verdict must be based on the evidence that has been received
and the law on which I have instructed you.

      Reaching a verdict is exclusively your job. I cannot participate in that
decision in any way and you should not guess what I think your verdict should
be from something I may have said or done. You should not think that I
prefer one verdict over another. Therefore, in reaching your verdict, you
should not consider anything that I have said or done, except for my specific
instructions to you.

      Pay careful attention to all the instructions that I gave you, for that is
the law that you must follow. You will have a copy of my instructions with you
when you go to the jury room to deliberate. All the instructions are important,
and you must consider all of them together. There are no other laws that
apply to this case, and even if you do not agree with these laws, you must use
them in reaching your decision in this case.

      When you go to the jury room, the first thing you should do is choose a
presiding juror to act as a foreperson during your deliberations. The
foreperson should see to it that your discussions are orderly and that everyone
has a fair chance to be heard.

      It is your duty to talk with one another in the jury room and to consider
the views of all the jurors. Each of you must decide the case for yourself, but
only after you have considered the evidence with the other members of the
jury. Feel free to change your mind if you are convinced that your position
should be different. You should all try to agree. But do not give up your
honest beliefs just because the others think differently. Keep an open mind so
that you and your fellow jurors can easily share ideas about the case.

      [[I will give you a verdict form with questions you must answer. I have
already instructed you on the law that you are to use in answering these
questions. You must follow my instructions and the form carefully. You must
consider each question separately. Please answer the questions in the order
they appear. After you answer a question, the form tells you what to do next. I
will now read the form to you: (read form of verdict)]]

      [[You will be given (state number) forms of verdict, which I shall now
read to you: (read form of verdict(s))]]

                                      -9-
       [[If you find for (claimant(s)), your verdict will be in the following form:
(read form of verdict)]]

      [[If you find for (defendant(s)), your verdict will be in the following
form: (read form of verdict)]]

      Your verdict[s] must be unanimous, that is, your verdict must be agreed
to by each of you. When you have [agreed on your verdict[s]] [finished filling
out the form[s]], your foreperson must write the date and sign it at the bottom
and return the verdict[s] to the bailiff.

      If any of you need to communicate with me for any reason, write me a
note and give it to the bailiff. In your note, do not disclose any vote or split or
the reason for the communication.

      You may now retire to decide your verdict[s].

                            NOTES ON USE FOR 700

      1.     When final instructions are read to the jury before the attorney’s
closing arguments, this instruction should not be given at that time. It should be
given following closing arguments, just before the jury retires to deliberate. If,
however, the entire instruction is given after final arguments, omit the bracketed
sentence in the first paragraph.

       2.    Florida Rule of Judicial Administration 2.451 governs jurors’ use of
electronic devices. Rule 2.451(b)(1) requires the trial court to remove cell phones
and other electronic devices from jurors during their deliberations. This instruction
may need to be modified to reflect the practices of a particular trial court when
removing jurors’ cell phones. The portion of this instruction dealing with
communication with others and outside research may need to be modified to
include other specific means of communication or research as technology
develops.

       3.   Florida Rule of Judicial Administration 2.430(k) provides that at the
conclusion of the trial, the court shall collect and immediately destroy all juror
notes.

      4.     Quotient verdict. The committee recommends that no instruction
generally be given to admonish the jury against returning a “quotient verdict.”


                                       - 10 -
       5.     When it is impracticable to take all of the evidence into the jury room,
this instruction should be modified accordingly.

                         MODEL INSTRUCTION NO. 1

Automobile collision; comparative negligence; single claimant and defendant;
   no counterclaim; no-fault issue; witnesses testifying in foreign language;
instructions for beginning and end of case; use of special verdict in burden of
                       proof and damage instructions

                           Facts of the hypothetical case:

      John Doe was injured when the automobile he was driving collided with one
driven by Rachel Rowe. After obtaining medical attention, including a course of
treatment by Dr. Dubious, John Doe sued Rachel Rowe. Rachel Rowe pleaded
comparative negligence. Further, her medical expert opined that Dr. Dubious’s
treatment was not reasonable or necessary, and may actually have harmed John
Doe. Questions of negligence, comparative negligence, causation, permanency of
John Doe’s injuries, and damages are to be submitted to the jury. Traffic Accident
Reconstruction experts testified in the case. There is no Fabre issue. Several
witnesses will testify in Spanish.

                               The court’s instruction:

       These instructions illustrate: (1) instructions to be given at the beginning of
the case, (a) before Voir Dire, and (b) after Voir Dire, including evidentiary
instructions as they may occur during the course of the trial, (2) instructions to be
given before hearing evidence, and (3) instructions to be given before final
argument and the closing instructions to be given after final argument. Instruction
number (3), to be given before final argument, also illustrates how the court could
utilize the Special Verdict questions in the burden of proof portion of the
instruction. Instruction (4) is to be given following closing arguments.

                    (1) Instruction for the beginning of the case:

                                  Before Voir Dire

      [201.1] Welcome. [I] [The clerk] will now administer your oath.

      [101.1] Do you solemnly swear or affirm that you will answer truthfully
all questions asked of you as prospective jurors [so help you God]?
                                        - 11 -
     [continuation of 201.1] Now that you have been sworn, I’d like to give
you an idea about what we are here to do.

      This is a civil trial. A civil trial is different from a criminal case, where
a defendant is charged by the state prosecutor with committing a crime. The
subject of a civil trial is a disagreement between people or companies [or
others, as appropriate], where the claims of one or more of these parties have
been brought to court to be resolved. “It is called “a trial of a lawsuit.”

      This is a case about an automobile collision. John Doe alleges that he
was permanently injured when the automobile he was driving collided with
one driven by Rachel Rowe. John Doe has sued Rachel Rowe and alleges that
she was negligent and that her negligence was the cause of the accident.
Rachel Rowe denies that she was negligent and alleges that John Doe was
comparatively negligent.

      The incident involved in this case occurred on (date) at (location). (Add
any other information relevant to voir dire.).

      The principal witnesses who will testify in this case are (list the
witnesses).

       [201.2] Judge/Court: I am the Judge. You may hear people occasionally
refer to me as “The Court.” That is the formal name for my role. My job is to
maintain order and decide how to apply the rules of the law to the trial. I will
also explain various rules to you that you will need to know in order to do
your job as the jury. It is my job to remain neutral on the issues of this
lawsuit.

      Parties: A party who files a lawsuit is called the Plaintiff. A party that is
sued is called the Defendant.

      Attorneys: The attorneys have the job of representing their clients. That
means they speak for their client here at the trial. They have taken oaths as
attorneys to do their best and to follow the rules for their profession.

       Plaintiff’s Counsel: The attorney on this side of the courtroom, (introduce
by name), represents (client name)John Doe and is the person who filed the
lawsuit here at the courthouse. [His] [Her] job is to present [his] [her] client’s
side of things to you. [He] [She] and [his] [her] client will be referred to most
of the time as “the plaintiff.” (Attorney name), will you please introduce who is
                                       - 12 -
sitting at the table with you?

      [Plaintiff without Counsel: (Introduce claimant by name), on this side of the
courtroom, is the person who filed the lawsuit at the courthouse. (Claimant) is
not represented by an attorney and will present [his] [her] side of things to
you [himself] [herself].]

       Defendant’s Counsel: The attorney on this side of the courtroom,
(introduce by name), represents (client name)Rachel Rowe, the one who has
been sued. [His] [Her] job is to present [his] [her] client’s side of things to you.
[He] [She] and [his] [her] client will usually be referred to here as “the
defendant.” (Attorney name), will you please introduce who is sitting at the
table with you?

       [Defendant’s Counsel: The attorney on this side of the courtroom,
(introduce by name), represents (client name), the one who has been sued. [His]
[Her] job is to present [his] [her] client’s side of things to you. [He] [She] and
[his] [her] client will usually be referred to here as “the defendant.” [His]
[Her] client (defendant uninsured or underinsured motorist carrier) is (claimant’s
name) motor vehicle insurance company and provided [him] [her] [uninsured]
[underinsured] motorist coverage, which may be available to pay some or all
of the damages that may be awarded.]*

      *Use the bracketed paragraph above when the case involves an uninsured
      or underinsured motorist carrier.

      [Defendant without Counsel: (Introduce defendant by name), on this side of
the courtroom, is the one who has been sued. (Defendant) is not represented by
an attorney and will present [his] [her] side of things to you [himself]
[herself].]

      Court Clerk: This person sitting in front of me, (name), is the court clerk.
[He] [She] is here to assist me with some of the mechanics of the trial process,
including the numbering and collection of the exhibits that are introduced in
the course of the trial.

       Court Reporter: The person sitting at the stenographic machine, (name),
is the court reporter. [His] [Her] job is to keep an accurate legal record of
everything we say and do during this trial.

      Bailiff: The person over there, (name), is the bailiff. [His] [Her] job is to
                                       - 13 -
maintain order and security in the courtroom. The bailiff is also my
representative to the jury. Anything you need or any problems that come up
for you during the course of the trial should be brought to [him] [her].
However, the bailiff cannot answer any of your questions about the case. Only
I can do that.

       Jury: Last, but not least, is the jury, which we will begin to select in a
few moments from among all of you. The jury’s job will be to decide what the
facts are and what the facts mean. Jurors should be as neutral as possible at
this point and have no fixed opinion about the lawsuit.

      In order to have a fair and lawful trial, there are rules that all jurors
must follow. A basic rule is that jurors must decide the case only on the
evidence presented in the courtroom. You must not communicate with
anyone, including friends and family members, about this case, the people and
places involved, or your jury service. You must not disclose your thoughts
about this case or ask for advice on how to decide this case.

      I want to stress that this rule means you must not use electronic devices
or computers to communicate about this case, including tweeting, texting,
blogging, e-mailing, posting information on a website or chat room, or any
other means at all. Do not send or accept any messages to or from anyone
about this case or your jury service.

      You must not do any research or look up words, names, [maps], or
anything else that may have anything to do with this case. This includes
reading newspapers, watching television or using a computer, cell phone, the
Internet, any electronic device, or any other means at all, to get information
related to this case or the people and places involved in this case. This applies
whether you are in the courthouse, at home, or anywhere else.

      Many of you may have cell phones, tablets, laptops, or other electronic
devices with you here in the courtroom.**

      **The trial judge should select one of the following two alternative
      instructions explaining the rules governing jurors’ use of electronic devices,
      as explained in Note on Use 1.The Standard Jury Instructions contain two
      alternatives concerning electronic devices such as cell phones, tablets, and
      laptops. Alternative A requires all such devices to be turned off. Alternative
      B does not allow any such devices in the courtroom. This model uses
      alternative A.
                                        - 14 -
       Alternative A: [All cell phones, computers, tablets, or other types of
electronic devices must be turned off while you are in the courtroom. Turned
off means that the phone or other electronic device is actually off and not in a
silent or vibrating mode. You may use these devices during recesses, but even
then you may not use your cell phone or electronic device to find out any
information about the case or communicate with anyone about the case or the
people involved in the case. Do not take photographs, video recordings, or
audio recordings of the proceedings or of your fellow jurors. After each
recess, please double check to make sure your cell phone or electronic device
is turned off. At the end of the case, while you are deliberating, you must not
communicate with anyone outside the jury room. You cannot have in the jury
room any cell phones, computers, or other electronic devices. If someone
needs to contact you in an emergency, the court can receive messages and
deliver them to you without delay. A contact phone number will be provided
to you.]

      Alternative B: [You cannot have any cell phones, tablets, laptops, or
other electronic devices in the courtroom. You may use these devices during
recesses, but even then you may not use your cell phone or electronic device to
find out any information about the case or communicate with anyone about
the case or the people involved in the case. Do not take photographs, video
recordings, or audio recordings of the proceedings or your fellow jurors. At
the end of the case, while you are deliberating, you must not communicate
with anyone outside the jury room. If someone needs to contact you in an
emergency, the court can receive messages and deliver them to you without
delay. A contact phone number will be provided to you.]

      What are the reasons for these rules? These rules are imposed because
jurors must decide the case without distraction and only on the evidence
presented in the courtroom. If you investigate, research, or make inquiries on
your own outside of the courtroom, the trial judge has no way to make sure
that the information you obtain is proper for the case. The parties likewise
have no opportunity to dispute or challenge the accuracy of what you find.
That is contrary to our judicial system, which assures every party the right to
ask questions about and challenge the evidence being considered against it
and to present argument with respect to that evidence. Any independent
investigation by a juror unfairly and improperly prevents the parties from
having that opportunity our judicial system promises.

      Any juror who violates these restrictions jeopardizes the fairness of

                                     - 15 -
these proceedings, and a mistrial could result that would require the entire
trial process to start over. A mistrial is a tremendous expense and
inconvenience to the parties, the court, and the taxpayers. If you violate these
rules, you may be held in contempt of court, and face sanctions, such as
serving time in jail, paying a fine, or both.

       All of your communications with courtroom personnel, or me, will be
part of the record of these proceedings. That means those communications
shall either be made in open court with the court reporter present or, if they
are in writing, the writing will be filed with the court clerk. This means, if you
are outside the courtroom, any communication with me must be in writing,
unsigned, and handed directly to the bailiff. Do not share the content of the
writing with anyone, including other jurors. I have instructed the courtroom
personnel that any communications you have with them outside of my
presence must be reported to me, and I will tell the parties [and their
attorneys] about any communication from you that I believe may be of
interest to the parties [and their attorneys].

       However, you may communicate directly with courtroom personnel
about matters concerning your comfort and safety, such as [juror parking]
[location of break areas] [how and when to assemble for duty] [dress] [what
personal items can be brought into the courthouse or jury room] [list any
other types of routine ex parte communications permitted].

      If you become aware of any violation of these instructions or any other
instruction I give in this case, you must tell me by giving a note to the bailiff.

      [201.3] The last thing I want to do, before we begin to select the jury, is
to explain to you how the selection process works.

       Questions/Challenges: This is the part of the case where the parties and
their lawyers have the opportunity to get to know a little bit about you, in
order to help them come to their own conclusions about your ability to be fair
and impartial, so they can decide who they think should be the jurors in this
case.

      How we go about that is as follows: First, I’ll ask some general
questions of you. Then, each of the lawyers will have more specific questions
that they will ask of you. After they have asked all of their questions, I will
meet with them and they will tell me their choices for jurors. Each side can
ask that I exclude a person from serving on a jury if they can give me a reason
                                      - 16 -
to believe that he or she might be unable to be fair and impartial. That is
what is called a challenge for cause. The lawyers also have a certain number
of what are called peremptory challenges, by which they may exclude a person
from the jury without giving a reason. By this process of elimination, the
remaining persons are selected as the jury. It may take more than one
conference among the parties, their attorneys, and me before the final
selections are made.

      Purpose of Questioning: The questions that you will be asked during this
process are not intended to embarrass you or unnecessarily pry into your
personal affairs, but it is important that the parties and their attorneys know
enough about you to make this important decision. If a question is asked that
you would prefer not to answer in front of the whole courtroom, just let me
know and you can come up here and give your answer just in front of the
attorneys and me. If you have a question of either the attorneys or me, don’t
hesitate to let me know.

       Response to Questioning: There are no right or wrong answers to the
questions that will be asked of you. The only thing that I ask is that you
answer the questions as frankly and as honestly and as completely as you can.
You [will take] [have taken] an oath to answer all questions truthfully and
completely and you must do so. Remaining silent when you have information
you should disclose is a violation of that oath as well. If a juror violates this
oath, it not only may result in having to try the case all over again but also can
result in civil and criminal penalties against a juror personally. So, again, it is
very important that you be as honest and complete with your answers as you
possibly can. If you don’t understand the question, please raise your hand
and ask for an explanation or clarification.

       In the process of selecting the jury, some of the lawyers’ questions may
be meant to help them anticipate if your beliefs, experiences, or attitudes
might make it difficult for you to apply the rules of law. Jurors take an oath to
follow the law. After the jury is chosen and sworn in, I will instruct the jury
on the rules they must follow in deciding this case. It is important for you to
remember that it will not be the jury’s job to decide what the law ought to be.
Rather, the jury is to determine what the facts are, then apply the law to those
facts, using the court’s instructions on the rules of law to apply—which will be
fully given to the jury at the appropriate time.

      In sum, this is a process to assist the parties and their attorneys to select

                                      - 17 -
a fair and impartial jury. All of the questions they ask you are for this
purpose. If, for any reason, you do not think you can be a fair and impartial
juror, you must tell us.

                                 2.    Voir Dire:

                           Instructions After Voir Dire

      [101.2] Members of the juryMembers of the jury, do you solemnly
swear or affirm that you will well and truly try this case between John Doe
and Rachel Rowe, and a true verdict render according to the law and
evidence?

      [202.1] You have now taken an oath to serve as jurors in this trial.
Before we begin, I am going to tell you about the rules of law that apply to this
case and let you know what you can expect as the trial proceeds.

       It is my intention to give you [all] [most] of the rules of law but it might
be that I will not know for sure all of the law that mightwill apply in this case
until all of the evidence is presented. However, I can anticipate most of the law
and give it to you at the beginning of the trial so that you canwill better
understand what to be looking for aswhile the evidence is presented. If I later
decide that different or additional law applies to the case, I will call that to
your attentiontell you. In any event, at the end of the evidence I will give you
the final instructions that you must use to decide this case and it is those
instructions on which you must base your verdict. At that time, you will have
a complete written set of the instructions so you do not have to memorize what
I am about to tell you.

      [401.2] The claims and defenses in this case are as follows. John Doe
claims that Rachel Rowe was negligent in the operation of the vehicle she was
driving which caused him harm.

     Rachel Rowe denies that claim and also claims that John Doe was
himself negligent in the operation of his vehicle, which caused his harm.

      The parties must prove their claims by the greater weight of the
evidence. I will now define some of the terms you will use in deciding this case.

      [401.3] “Greater weight of the evidence” means the more persuasive and
convincing force and effect of the entire evidenceevidence in the case.
                                      - 18 -
      [401.4] Negligence is the failure to use reasonable care, which is the care
that a reasonably careful person would use under like circumstances.
Negligence is doing something that a reasonably careful person would not do
under like circumstances or failing to do something that a reasonably careful
person would do under like circumstances.

               If there is an issue about the applicability of a statute
                    this instruction would be omitted at this time.

      [401.9] (Read or paraphrase the applicable statute or refer to the ordinance
or regulation admitted in evidence.) Violation of this statute is evidence of
negligence. It is not, however, conclusive evidence of negligence. If you find
that Rachel Rowe violated this statute, you may consider that fact, together
with the other facts and circumstances, in deciding whether sheshe was
negligent.

      [401.12(a)] Negligence is a legal cause of loss, injury, or damage if it
directly and in natural and continuous sequence produces or contributes
substantially to producing such loss, injury, or damage, so that it can
reasonably be said that, but for the negligence, the loss, injury, or damage
would not have occurred.

       [401.12(b)] In order to be regarded as a legal cause of loss, injury, or
damage negligence need not be the only cause. Negligence may be a legal
cause of loss, injury, or damage even though it operates in combination with
some other cause if the negligence contributes substantially to producing such
loss, injury, or damage.

      [401.18(a)] The issues you must decide on John Doe’s claim against
Rachel Rowe are whether Rachel Rowe was negligent in the operation of her
vehicle, and, if so, whether that negligence was a legal cause of the loss, injury,
or damage to John Doe.

      [401.21] If the greater weight of the evidence does not support John
Doe’s claim, your verdict should be for Rachel Rowe.

      [401.22] If, however, the greater weight of the evidence supports John
Doe’s claim, then you shall consider the defense raised by Rachel Rowe.

     [401.22(a)] On thatthat defense, the issue for you to decide is whether
John Doe was himself negligent in the operation of his vehicle and, if so,
                                        - 19 -
whether that negligence was a contributing legal cause of injury or damage to
John Doe.

      [401.23] If the greater weight of the evidence does not support Rachel
Rowe’s defense and the greater weight of the evidence does supports John
Doe’s claim, then your verdict should be for John Doe in the total amount of
his damages.

      If, however, the greater weight of the evidence shows that both John
Doe and Rachel Rowe were negligent and that the negligence of each
contributed as a legal cause of loss, injury, or damage sustained by John Doe,
you should decide and write on the verdict form, which I will give you at the
end of the casewhich I will give you at the end of the case, what percentage of
the total negligence of both parties to this action you apportion to each of
them.

       [501.3] If your verdict is for Rachel Rowe, you will not consider the
matter of damages. But, if the greater weight of the evidence supports John
Doe’s claim, you should determine and write on the verdict form, in dollars,
the total amount of money that the greater weight of the evidence shows will
fairly and adequately compensate John Doe for the following elements of
damage to the extent that they have not been paid and are not payable by
personal injury protection benefits, including damage that John Doe is
reasonably certain to incur in the future:

      The reasonable expense of hospitalization and medical care and
treatment necessarily or reasonably obtained by John Doe in the past, or to be
so obtained in the future.

      Any earnings lost in the past, and any loss of ability to earn money in
the future.

       You must next decide whether John Doe’s injury, resulting from the
incident in this case, is permanent. An injury is permanent if it, in whole or in
part, consists of an injury that the evidence shows is permanent to a
reasonable degree of medical probability.

      If the greater weight of the evidence does not establish that John Doe’s
injury is permanent, then your verdict is complete. If, however, the greater
weight of the evidence shows that John Doe’s injury is permanent, you should
also award damages for this additional element of damage:
                                      - 20 -
       Any bodily injury sustained by John Doe and any resulting pain and
suffering, disability or physical impairment, disfigurement, mental anguish,
inconvenience or loss of capacity for the enjoyment of life experienced in the
past, or to be experienced in the future. There is no exact standard for
measuring such damage. The amount should be fair and just, in the light of
the evidence.

       [501.4] In determining the total amount of damages, you should not
make any reduction because of the negligence, if any, of John Doe. The court
will enter a judgment based on your verdict and, if you find that John Doe
was negligent in any degree, the court, in entering judgment, will reduce the
total amount of damages by the percentage of negligence, which you find was
caused by John Doe. The court in entering judgment will make any
appropriate reduction(s).

     [501.5c] If you find that Rachel Rowe caused loss, injury, or damage to
John Doe, then Rachel Rowe is also responsible for any additional loss, injury,
or damage caused by medical care or treatment reasonably obtained by John
Doe.

      [501.6] If the greater weight of the evidence shows that John Doe has
been permanently injured, you may consider his life expectancy. The
mMortality tables may be received in evidence and, if they are, you may
consider themmay be considered in determining how long John Doe may be
expected to live. Mortality tables are not binding on you, but may be
considered together with other evidence in the case bearing on John Doe’s
health, age and physical condition, before and after the injury, in determining
the probable length of his life.

      [501.7] Any amount of damages, which you allow for future medical
expenses or loss of ability to earn money in the future, should be reduced to its
present money value, and only the present money value of these future
economic damages should be included in your verdict. The present money
value of future economic damages is the sum of money needed now which,
together with what that sum will earn in the future, will compensate John Doe
for these losses as they are actually experienced in future years.

       [601.1] In deciding this case, it is your duty as jurors to decide the
issues, and only those issues, that I submit for your determination at the end
of the caseat the end of the case and to answer certain questions I willwill ask

                                      - 21 -
you to answer on a special form, called a special verdict form. You must come
to an agreement about what your answers will be. Your agreed-upon answers
to my questions are called your jury verdict.

      The evidence in this case consists of the sworn testimony of the
witnesses, all exhibits received in evidence, and all facts that were admitted or
agreed to by the parties.

      In reaching your verdict, you must think about and weigh the testimony
and any documents, photographs, or other material that has been received in
evidence. You may also consider any facts that were admitted or agreed to by
the lawyers. Your job is to determine what the facts are. You may use reason
and common sense to reach conclusions. You may draw reasonable inferences
from the evidence. But you should not guess about things that were not
covered here. And, you must always apply the law as I finallyfinally explain it
to you at the end of the caseat the end of the case.

       [601.2(a)] Let me speak briefly about witnesses. In evaluating the
believability of any witness and the weight you will give the testimony of any
witness, you may properly consider the demeanor of the witness while
testifying; the frankness or lack of frankness of the witness; the intelligence of
the witness; any interest the witness may have in the outcome of the case; the
means and opportunity the witness had to know the facts about which the
witness testified; the ability of the witness to remember the matters about
which the witness testified; and the reasonableness of the testimony of the
witness, considered in the light of all the evidence in the case and in the light
of your own experience and common sense.

      [601.2(b)] Some of the testimony you hear may beyou hear may be in
the form of opinions about certain technical subjects.

      You may accept such opinion testimony, reject it, or give it the weight
you think it deserves, considering the knowledge, skill, experience, training, or
education of the witness, the reasons given by the witness for the opinion
expressed, and all the other evidence in the case.

      [202.2] Now that you have heard the law, I want to let you know what
you can expect as the trial proceeds.

     Opening Statements: In a few moments, the attorneys will each have a
chance to make what are called opening statements. In an opening statement,
                                      - 22 -
an attorney is allowed to give you [his] [her] views about what the evidence
will be in the trial and what you are likely to see and hear in the testimony.

      Evidentiary Phase: After the attorneys’ opening statements the plaintiff
will bring his witnesses and evidence to you, followed by the defendant.

      Evidence: Evidence is the information that the law allows you to see or
hear in deciding this case. Evidence includes the testimony of the witnesses,
documents, and anything else that I instruct you to consider.

      Witnesses: A witness is a person who takes an oath to tell the truth and
then answers attorneys’ questions for the jury. The answering of attorneys’
questions by witnesses is called “giving testimony.” Testimony means
statements that are made when someone has sworn an oath to tell the truth.

       The plaintiff’s lawyer will normally ask a witness the questions first.
That is called direct examination. Then the defense lawyer may ask the same
witness additional questions about whatever the witness has testified to. That
is called cross-examination. Certain documents or other evidence may also be
shown to you during direct or cross-examination. After the plaintiff’s
witnesses have testified, the defendant will have the opportunity to put
witnesses on the stand and go through the same process. Then the plaintiff’s
lawyer gets to do cross-examination. The process is designed to be fair to both
sides.

     It is important that you remember that testimony comes from witnesses.
The attorneys do not give testimony and they are not themselves witnesses.

       Objections: Sometimes the attorneys will disagree about the rules for
trial procedure when a question is asked of a witness. When that happens, one
of the lawyers may make what is called an “objection.” The rules for a trial
can be complicated, and there are many reasons for the attorneys to object.
You should simply wait for me to decide how to proceed. If I say that an
objection is “sustained,” that means you should disregard the question and
the witness may not answer the question. If I say that the objection is
“overruled,” that means the witness may answer the question.

      When there is an objection and I make a decision, you must not assume
from that decision that I have any particular opinion other than that the rules
for conducting a trial are being correctly followed. If I say a question may not
be asked or answered, you must not try to guess what the answer would have
                                      - 23 -
been. That is against the rules, too.

      Side Bar Conferences: Sometimes I will need to speak to the attorneys
about legal elements of the case that are not appropriate for the jury to hear.
The attorneys and I will try to have as few of these conferences as possible
while you are giving us your valuable time in the courtroom. But, if we do
have to have such a conference during testimony, we will try to hold the
conference at the side of my desk so that we do not have to take a break and
ask you to leave the courtroom.

      Recesses: Breaks in an ongoing trial are usually called “recesses.”
During a recess you still have your duties as a juror and must follow the rules,
even while having coffee, at lunch, or at home.

       Instructions Before Closing Arguments: After all the evidence has been
presented to you, I will againagain instruct you onin the law that you must
follow. At that time you will have a written set of the instructions for your
useIt is important that you remember these instructions to assist you in
evaluating the final attorney presentations, which come next, and later, during
your deliberations, to help you correctly sort through the evidence to reach
your decision.

     Closing Arguments: The attorneys will then have the opportunity to
make their final presentations to you, which are called closing arguments.

      Final Instructions: After you have heard the closing arguments, I will
instruct you further in the law as well as explain to you the procedures you
must follow to decide the case.

      Deliberations: After you hear the final jury instructions, you will go to
the jury room and discuss and decide the questions I have put on your verdict
form. [You will have a copy of the jury instructions to use during your
discussions.] The discussions you have and the decisions you make are usually
called “jury deliberations.” Your deliberations are absolutely private and
neither I nor anyone else will be with you in the jury room.

      Verdict: When you have finished answering the questions, you will give
the verdict form to the bailiff, and we will all return to the courtroom where
your verdict will be read. When that is completed, you will be released from
your assignment as a juror.

                                        - 24 -
                               What are the rules?

      Finally, before we begin the trial, I want to give you just a brief
explanation of rules you must follow as the case proceeds.

       Keeping an Open Mind. You must pay close attention to the testimony
and other evidence as it comes into the trial. However, you must avoid
forming any final opinion or telling anyone else your views on the case until
you begin your deliberations. This rule requires you to keep an open mind
until you have heard all of the evidence and is designed to prevent you from
influencing how your fellow jurors think until they have heard all of the
evidence and had an opportunity to form their own opinions. The time and
place for coming to your final opinions and speaking about them with your
fellow jurors is during deliberations in the jury room, after all of the evidence
has been presented, closing arguments have been made, and I have instructed
you on the law. It is important that you hear all of the facts and that you hear
the law and how to apply it before you start deciding anything.

       Consider Only the Evidence. It is the things you hear and see in this
courtroom that matter in this trial. The law tells us that a juror can consider
only the testimony and other evidence that all the other jurors have also heard
and seen in the presence of the judge and the lawyers. Doing anything else is
wrong and is against the law. That means that you cannotmust not do any
work or investigation of your own about the case. You cannotmust not obtain
on your own any information about the case or about anyone involved in the
case, from any source whatsoever, including the Internet, and you cannot visit
places mentioned in the trial. This includes reading newspapers, watching
television or using a computer, cell phone, the Internet, any electronic device,
or any other means at all, to get information related to this case or the people
and places involved in this case. This applies whether you are in the
courthouse, at home, or anywhere else. You must not visit places mentioned in
the trial or use the internet to look at maps or pictures to see any place
discussed during trial.

       Do not provide any information about this case to anyone, including
friends or family members. Do not let anyone, including the closest family
members, make comments to you or ask questions about the trial. Similarly, it
is important that you avoid reading any newspaper accounts or watching or
listening to television or radio comments that have anything to do with this
case or its subject.Jurors must not have discussions of any sort with friends or

                                      - 25 -
family members about the case or the people and places involved. So, do not
let even the closest family members make comments to you or ask questions
about the trial. In this age of electronic communication, I want to stress again
that just as you must not talk about this case face-to-face, you must not talk
about this case by using an electronic device. You must not use phones,
tablets, computers, or other electronic devices to communicate. Do not send or
accept any messages related to this case or your jury service. Do not discuss
this case or ask for advice by any means at all, including posting information
on an Internet website, chatroom, or blog.

      No Mid-Trial Discussions. When we are in a recess, do not discuss
anything about the trial or the case with each other or with anyone else. If
attorneys approach you, don’t speak with them. The law says they are to
avoid contact with you. If an attorney will not look at you or speak to you, do
not be offended or form a conclusion about that behavior. The attorney is not
supposed to interact with jurors outside of the courtroom and is only
following the rules. The attorney is not being impolite. If an attorney or
anyone else does try to speak with you or says something about the case in
your presence, please inform the bailiff immediately.

        Only the Jury Decides. Only you get to deliberate and answer the verdict
questions at the end of the trial. I will not intrude into your deliberations at
all. I am required to be neutral. You should not assume that I prefer one
decision over another. You should not try to guess what my opinion is about
any part of the case. It would be wrong for you to conclude that anything I say
or do means that I am for one side or another in the trial. Discussing and
deciding the facts is your job alone.

      [202.3] If you would like to take notes during the trial, you may do so.
On the other hand, of course, you are not required to take notes if you do not
want to. That will be left up to you individually.

       You will be provided with a note pad and a pen for use if you wish to
take notes. Any notes that you take will be for your personal use. However,
you should not take them with you from the courtroom. During recesses, the
bailiff will take possession of your notes and will return them to you when we
reconvene. After you have completed your deliberations, the bailiff will collect
your notes, which will be immediately destroyed. No one will ever read your
notes.


                                     - 26 -
      If you take notes, do not get so involved in note-taking that you become
distracted from the proceedings. Your notes should be used only as aids to
your memory.

      Whether or not you take notes, you should rely on your memory of the
evidence and you should not be unduly influenced by the notes of other jurors.
Notes are not entitled to any greater weight than each juror’s memory of the
evidence.

      [202.4] During the trial, you may have a question about these
proceedings. If so, please write it down and hand it to the bailiff, who will then
hand it to me. I will review your questions with the parties [and their
attorneys] before responding.

      Questions for witnesses: Yyou also may have a question you think should
be asked of a witness. If so, there is a procedure by whichway for you mayto
request that I ask the witness a question. After all the attorneys have
completed their questioning of the witness, you should raise your hand if you
have a question. I will then give you sufficient time to write the question on a
piece of paper, fold it, and give it to the bailiff, who will pass it to me. Do not
put your name on the question,You must not show your questionit to anyone,
or discuss it with anyone.

       I will then review the question with the attorneys. Under our law, only
certain evidence may be considered by a jury in determining a verdict. You
are bound by the same rules of evidence that control the attorneys’ questions.
If I decide that the question may not be asked under our rules of evidence, I
will tell you. Otherwise, I will direct the question to the witness. The attorneys
may then ask follow-up questions if they wish. If there are additional
questions from jurors, we will follow the same procedure again.

      By providing this procedure, I do not mean to suggest that you must or
should submit written questions for witnesses. In most cases, the lawyers will
have asked the necessary questions.

     [202.5] During the trialDuring the trial, some witnesses may testify in
Spanish which will be interpreted in English.

       The evidence you are to consider is only that provided through the
official court interpreters. Although some of you may know Spanish, it is
important that all jurors consider the same evidence. Therefore, you must
                                       - 27 -
accept the English interpretation. You must disregard any different meaning.

       If, however, during the testimony there is a question as to the accuracy
of the English interpretation, you should bring this matter to my attention
immediately by raising your hand. You should not ask your question or make
any comment about the interpretation in the presence of the other jurors, or
otherwise share your question or concern with any of them. I will take steps to
see if your question can be answered and any discrepancy resolved. If,
however, after such efforts a discrepancy remains, I emphasize that you must
rely only upon the official English interpretation as provided by the court
interpreter and disregard any other contrary interpretation.

      The attorneys will now present their opening statements after which you
will begin hearing the evidence.The attorneys will now present their opening
statements after which you will begin hearing the evidence.



                     (2)    Evidence instructions during trial

        Evidence instructions are to be given during the trial process when/if the
particular evidentiary issue occurs and the instruction becomes applicable. Here
is a listing of the available standard jury instructions on evidence:

      301.1 Deposition Testimony, Interrogatories, Stipulated Testimony,
Stipulations, and Admissions

      301.2 Instruction when First Item of Documentary, Photographic, or
Physical Evidence Is Admitted

      301.3 Instruction when Evidence is First Published to Jurors

      301.4 Instruction Regarding Visual or Demonstrative Aids

      301.5 Evidence Admitted for a Limited Purpose

      301.6 Jury to Be Guided by Official English Translation/Interpretation

      301.7 Jury to Be Guided by Official English Transcript of Recording in
Foreign Language (Accuracy Not in Dispute)


                                       - 28 -
      301.8 Jury to Be Guided by Official English Translation/Interpretation –
Transcript of Recording in Foreign Language (Accuracy in Dispute)

      301.9 Disregard Stricken Matter

      301.10 Instruction Before Recess

      301.11 Failure to Maintain Evidence or Keep a Record

                     (3)   Instruction before final argument:

       [401.1] Members of the jury, you have now heard and received all of the
evidence in this case. I am now going to tell you about the rules of law that you
must use in reaching your verdict. You will recall at the beginning of the case
I told you that if, at the end of the case I decided that different law applies, I
would tell you so. These instructions are, however, the same ashowever, the
same as [if different explain how] what I gave you at the beginning and it is
these rules of law that you must now follow. When I finish telling you about
the rules of law, the attorneys will present their final arguments and you will
then retire to decide your verdict.

      [401.2] The claims and defenses in this case are as follows. John Doe
claims that Rachel Rowe was negligent in the operation of the vehicle she was
driving which caused him harm.

     Rachel Rowe denies that claim and also claims that John Doe was
himself negligent in the operation of his vehicle, which caused his harm.

      The parties must prove their claims by the greater weight of the
evidence. I will now define some of the terms you will use in deciding this case.

      [401.3] “Greater weight of the evidence” means the more persuasive and
convincing force and effect of the entire evidence in the case.

      [401.4] Negligence is the failure to use reasonable care, which is the care
that a reasonably careful person would use under like circumstances.
Negligence is doing something that a reasonably careful person would not do
under like circumstances or failing to do something that a reasonably careful
person would do under like circumstances.

      [401.9] (Read or paraphrase the applicable statute or refer to the ordinance

                                      - 29 -
or regulation admitted in evidence.) Violation of this statute is evidence of
negligence. It is not, however, conclusive evidence of negligence. If you find
that Rachel Rowe violated this statute, you may consider that fact, together
with the other facts and circumstances, in deciding whether sheshe was
negligent.

      [401.12(a)] Negligence is a legal cause of loss, injury, or damage if it
directly and in natural and continuous sequence produces or contributes
substantially to producing such loss, injury, or damage, so that it can
reasonably be said that, but for the negligence, the loss, injury, or damage
would not have occurred.

       [401.12(b)] In order to be regarded as a legal cause of loss, injury, or
damage negligence need not be the only cause. Negligence may be a legal
cause of loss, injury, or damage even though it operates in combination with
some other cause if the negligence contributes substantially to producing such
loss, injury, or damage.

       [401.18] The issues you must decide on John Doe’s claim against Rachel
Rowe are whether Rachel Rowe was negligent in the operation of her vehicle,
and, if so, whether that negligence was a legal cause of the loss, injury, or
damage to John Doe.

       You will be given a Special Verdict to use in this case. The first question
in the Special Verdict is:You will be given a Special Verdict to use in this case.
The first question in the Special Verdict is:

     1.    Was there negligence on the part of Defendant, RACHEL ROWE,
which was a legal cause of damage to Plaintiff, JOHN DOE?

     1.    Was there negligence on the part of Defendant, Rachel Rowe,
which was a legal cause of damage to Plaintiff, John Doe?

                   YES                         NO

      [401.21, 22] If the greater weight of the evidence supports John Doe’s
claim, you will answer that question “YES.” If, however, your answer to
question 1 is “NO,” your verdict is for the Defendant, and you should not
proceed further, except to date and sign the Special Verdict and return it to
the courtroom. If the greater weight of the evidence supports John Doe’s
claim, you will answer that question “YES.” If, however, your answer to
                                      - 30 -
question 1 is “NO,” your verdict is for the Defendant, and you should not
proceed further, except to date and sign the Special Verdict and return it to
the courtroom.

     If you answered the first question YESyou answered the first question
YES, then you shall consider the defense raised by Rachel Rowe.

     [401.22(a)] On thatthat defense, the issue for you to decide is whether
John Doe was himself negligent in the operation of his vehicle and, if so,
whether that negligence was a contributing legal cause of injury or damage to
John Doe. In connection with that defense, the second question in the Special
Verdict is:In connection with that defense, the second question in the Special
Verdict is:

      2.     Was there negligence on the part of Plaintiff, JOHN DOE, which
was a legal cause of his damage?2. Was there negligence on the part of
Plaintiff, John Doe, which was a legal cause of his damage?

                  YES                         NO

      [401.23] If the greater weight of the evidence supports Rachel Rowe’s
defense, you will answer that question “Yes.” If, however, your answer to that
question is “NO”If the greater weight of the evidence supports Rachel Rowe’s
defense, you will answer that question “YES.” If, however, your answer to
that question is “NO” and the greater weight of the evidence supports John
Doe’s claim, then your verdict should be for John Doe in the total amount of
his damages and you will skip the third question in the Special Verdict and
proceed directly to the questions concerning damagesand you will skip the
third question in the Special Verdict and proceed directly to the questions
concerning damages.

      If, however, the greater weight of the evidence shows that both John
Doe and Rachel Rowe were negligent and that the negligence of each
contributed as a legal cause of loss, injury, or damage sustained by John Doe,
you should decide and write on the verdict form what percentage of the total
negligence of both parties to this action you apportion to each of them. In that
connection, the third question in the Special Verdict is:In that connection, the
third question in the Special Verdict is:

    3.     State the percentage of negligence which was a legal cause of
damage to Plaintiff, JOHN DOE, that you charge to:3.       State the
                                     - 31 -
percentage of negligence which was a legal cause of damage to Plaintiff, John
Doe, that you charge to:

                  RACHEL ROWERachel Rowe                      %

                  JOHN DOEJohn Doe                      %

       [501.3] If your verdict is for Rachel Rowe, you will not consider the
matter of damages. But, if the greater weight of the evidence supports John
Doe’s claim and you answered the first question “YES,”and you answered the
first question “YES,” you should determine and write on the verdict form, in
dollars, the total amount of money that the greater weight of the evidence
shows will fairly and adequately compensate John Doe for the following
elements of damage to the extent that they have not been paid and are not
payable by personal injury protection benefits, including damage that John
Doe is reasonably certain to incur in the future:

      The reasonable expense of hospitalization and medical care and
treatment necessarily or reasonably obtained by John Doe in the past, or to be
so obtained in the future:

      Any earnings lost in the past, and any loss of ability to earn money in
the future.

      These appear as questions 4 and 5 in the Special Verdict.

       You must next decide whether John Doe’s injury, resulting from the
incident in this case, is permanent. An injury is permanent if it, in whole or in
part, consists of an injury that the evidence shows is permanent to a
reasonable degree of medical probability.

      If the greater weight of the evidence does not establish that John Doe’s
injury is permanent, then your verdict is complete. If, however, the greater
weight of the evidence shows that John Doe’s injury is permanent, you should
also award damages for this additional element of damage:

       Any bodily injury sustained by John Doe and any resulting pain and
suffering, disability or physical impairment, disfigurement, mental anguish,
inconvenience or loss of capacity for the enjoyment of life experienced in the
past, or to be experienced in the future. There is no exact standard for
measuring such damage. The amount should be fair and just, in the light of
                                      - 32 -
the evidence.

      This appears as question 6 in the Special Verdict.

       [501.4] In determining the total amount of damages, you should not
make any reduction because of the negligence, if any, of John Doe. The court
will enter a judgment based on your verdict and, if you find that John Doe
was negligent in any degree, the court, in entering judgment, will reduce the
total amount of damages by the percentage of negligence which you apportion
to John Doe.The court in entering judgment will make any appropriate
reduction(s).

      [501.6] If the greater weight of the evidence shows that John Doe has
been permanently injured, you may consider his life expectancy. The
mortality tables received in evidence may be considered in determining how
long John Doe may be expected to live. Mortality tables are not binding on
you, but may be considered together with other evidence in the case bearing
on John Doe’s health, age and physical condition, before and after the injury,
in determining the probable length of his life.

      [501.7] Any amount of damages which you allow for future medical
expenses or loss of ability to earn money in the future should be reduced to its
present money value, and only the present money value of these future
economic damages should be included in your verdict. The present money
value of future economic damages is the sum of money needed now which,
together with what that sum will earn in the future, will compensate John Doe
for these losses as they are actually experienced in future years.

      [601.1] In deciding this case, it is your duty as jurors to decide the
issues, and only those issues, that I submit for your determination and to
answer thecertain questions I have askedhave asked you to answer on thea
special form, called a verdict form. You must come to an agreement about
what your answers will be. Your agreed-upon answers to my questions are
called your jury verdict.

      The evidence in this case consists of the sworn testimony of the
witnesses, all exhibits received in evidence, and all facts that were admitted or
agreed to by the parties.

     In reaching your verdict, you must think about and weigh the testimony
and any documents, photographs, or other material that has been received in
                                      - 33 -
evidence. You may also consider any facts that were admitted or agreed to by
the lawyers. Your job is to determine what the facts are. You may use reason
and common sense to reach conclusions. You may draw reasonable inferences
from the evidence. But you should not guess about things that were not
covered here. And, you must always apply the law as I have explained it to
you.

       [601.2(a)] Let me speak briefly about witnesses. In evaluating the
believability of any witness and the weight you will give the testimony of any
witness, you may properly consider the demeanor of the witness while
testifying; the frankness or lack of frankness of the witness; the intelligence of
the witness; any interest the witness may have in the outcome of the case; the
means and opportunity the witness had to know the facts about which the
witness testified; the ability of the witness to remember the matters about
which the witness testified; and the reasonableness of the testimony of the
witness, considered in the light of all the evidence in the case and in the light
of your own experience and common sense.

     [601.2(b)] Some of the testimony before you was in the form of opinions
about certain technical subjects.

      You may accept such opinion testimony, reject it, or give it the weight
you think it deserves, considering the knowledge, skill, experience, training, or
education of the witness, the reasons given by the witness for the opinion
expressed, and all the other evidence in the case.

       [601.3] Some witnesses testified in Spanish during this trial, which had
to be interpreted into English.

       The evidence you are to consider is only that provided through the
official court interpreters. Although some of you may know Spanish, it is
important that all jurors consider the same evidence. Therefore, you must
base your decision on the evidence presented in the English interpretation.
You must disregard any different meaning.

      If, during the testimony there was a question as to the accuracy of the
English interpretation and steps were taken to resolve any discrepancies and
despite these efforts a discrepancy remains, I emphasize that you must rely
only upon the official English interpretation as provided by the court
interpreter and disregard any other contrary interpretation.

                                      - 34 -
      [601.5] That is the law you must follow in deciding this case. The
attorneys for the parties will now present their final arguments. When they
are through, I will have a few final instructions about your deliberations.

                 (4)   Instruction following closing arguments:

      [700] Members of the jury, you have now heard all the evidence, my
instructions on the law that you must apply in reaching your verdict, and the
closing arguments of the attorneys. You will shortly retire to the jury room to
decide this case. Before you do so, I have a few last instructions for you.

        During deliberations, jurors must communicate about the case only
with one another and only when all jurors are present in the jury room. You
will have in the jury room all of the evidence that was received during the
trial. In reaching your decision, do not do any research on your own or as a
group. Do not use dictionaries, the Internet, or any other reference materials.
Do not investigate the case or conduct any experiments. Do not contact anyone
to assist you, such as a family accountant, doctor, or lawyer. Do not visit or
view the scene of any event involved in this case or look at maps or pictures on
the Internet. If you happen to pass by the scene, do not stop or investigate. All
jurors must see or hear the same evidence at the same time. Do not read, listen
to, or watch any news accounts of this trial.

      You are not to communicate with any person outside the jury about this
case. Until you have reached a verdict, you must not talk about this case in
person or through the telephone, writing, or electronic communication, such
as a blog, twitter, e-mail, text message, or any other means. Do not contact
anyone to assist you, such as a family accountant, doctor, or lawyer. These
communications rules apply until I discharge you at the end of the case.

       If you become aware of any violation of these instructions or any other
instruction I have given in this case, you must tell me by giving a note to the
bailiff.

      Any notes you have taken during the trial may be taken to the jury
room for use during your discussions. Your notes are simply an aid to your
own memory, and neither your notes nor those of any other juror are binding
or conclusive. Your notes are not a substitute for your own memory or that of
other jurors. Instead, your verdict must result from the collective memory
and judgment of all jurors based on the evidence and testimony presented
during the trial.
                                     - 35 -
      At the conclusion of the trial, the bailiff will collect your notes, which
will be immediately destroyed. No one will ever read your notes.

      In reaching your verdict, do not let bias, sympathy, prejudice, public
opinion, or any other sentiment for or against any party to influence your
decision. Your verdict must be based on the evidence that has been received
and the law on which I have instructed you.

      Reaching a verdict is exclusively your job. I cannot participate in that
decision in any way and you should not guess what I think your verdict should
be from something I may have said or done. You should not think that I
prefer one verdict over another. Therefore, in reaching your verdict, you
should not consider anything that I have said or done, except for my specific
instructions to you.

      Pay careful attention to all the instructions that I gave you, for that is
the law that you must follow. You will have a copy of my instructions with you
when you go to the jury room to deliberate. All the instructions are important,
and you must consider all of them together. There are no other laws that
apply to this case, and even if you do not agree with these laws, you must use
them in reaching your decision in this case.

      When you go to the jury room, the first thing you should do is choose a
presiding juror to act as a foreperson during your deliberations. The
presiding jurorforeperson should see to it that your discussions are orderly
and that everyone has a fair chance to be heard.

      It is your duty to talk with one another in the jury room and to consider
the views of all the jurors. Each of you must decide the case for yourself, but
only after you have considered the evidence with the other members of the
jury. Feel free to change your mind if you are convinced that your position
should be different. You should all try to agree. But do not give up your
honest beliefs just because the others think differently. Keep an open mind so
that you and your fellow jurors can easily share ideas about the case.

      I will give you a verdict form with questions you must answer. I have
already instructed you on the law that you are to use in answering these
questions. You must follow my instructions and the form carefully. You must
consider each question separately. Please answer the questions in the order
they appear. After you answer a question, the form tells you what to do next. I
will now read the form to you: (read form of verdict)
                                      - 36 -
      Your verdict must be unanimous, that is, your verdict must be agreed to
by each of you. When you arehave finished filling out the form, your presiding
jurorforeperson must write the date and sign it at the bottom. R and return
the formverdict to the bailiff.

      If any of you need to communicate with me for any reason, write me a
note and give it to the bailiff. In your note, do not disclose any vote or split or
the reason for the communication.

      You may now retire to decide your verdict.

                               Special Verdict Form

                                    VERDICT

      We, the jury, return the following verdict:

    1.   Was there negligence on the part of Defendant, RACHEL
ROWERachel Rowe, which was a legal cause of damage to Plaintiff, JOHN
DOEJohn Doe?

                   YES                          NO

If your answer to question 1 is NO, your verdict is for the Defendant, and you
should not proceed further, except to date and sign this verdict form and
return it to the courtroom. If your answer to question 1 is YES, please answer
question 2.

      2.   Was there negligence on the part of Plaintiff, JOHN DOEJohn
Doe, which was a legal cause of his damage?

                   YES                          NO

If your answer to question 2 is YES, please answer question 3. If your answer
to question 2 is NO, please skip question 3 and answer questions 4 and 5.

    3.     State the percentage of negligence which was a legal cause of
damage to Plaintiff, JOHN DOEJohn Doe, that you apportion to:

                   RACHEL ROWERachel Rowe                              %


                                       - 37 -
                  JOHN DOEJohn Doe                            %

                                     Total must be 100%

In determining the amount of any damages, do not make any reduction
because of the negligence, if any, of Plaintiff, JOHN DOEJohn Doe. If you find
Plaintiff, JOHN DOEJohn Doe, negligent in any degree, the court, in entering
judgment, will reduce JOHN DOE’S total amount of damages (100%) by the
percentage of negligence that you apportion to JOHN DOEmake any
appropriate reduction.

Please answer questions 4, 5, and 56.

     4.    What is the total amount of JOHN DOE’SJohn Doe’s
damages for medical expenses incurred in the past, and
medical expenses to be incurred in the future?         $

      5.   What is the total amount of JOHN DOE’SJohn Doe’s
damages for lost earnings in the past and loss of
earning capacity in the future?                       $

      If the greater weight of the evidence shows that JOHN DOE’S injuries
were in whole or in part permanent within a reasonable degree of medical
probability, please answer question 6:

      6.    Did John Doe sustain a permanent injury?

                  YES                            NO

      If your answer to question 6 is NO, you should not proceed further
except to total the damages, date, and sign this verdict form, and return it to
the courtroom.

      If your answer to question 6 is YES, please answer question 7.

      7.    What is the total amount of JOHN DOE’SJohn Doe’s
damages for pain and suffering, disability, physical
impairment, disfigurement, mental anguish,
inconvenience, aggravation of a disease or physical
defect and loss of capacity for the enjoyment of life
sustained in the past and to be sustained in the future? $

                                        - 38 -
      TOTAL DAMAGES OF JOHN DOE
      (add lines 14, 25, and, if applicable, 37)                  $

      SO SAY WE ALL, this              day of                            ,2




                                                     FOREPERSON


                         MODEL INSTRUCTION NO. 2
  Automobile collision; driver’s comparative negligence including failure to
     wear seat belt; aggravation of pre-existing injury; multiple events

                           Facts of the hypothetical case:

       Jane Doe was injured when the automobile she was driving collided with
one driven by Richard Rowe. Jane Doe, who is married to John Doe, sued Richard
Rowe. Her husband, John Doe, sued for loss of consortium. Richard Rowe pleaded
that Jane Doe was comparatively negligent because of the operation of her own
vehicle and because she was not wearing a seat belt at the time of the collision.
There are issues of a pre-existing injury and multiple accidents. Questions of
negligence, causation and damages are to be submitted to the jury.

                              The court’s instruction:

       The committee assumes that the court will give these instructions as part of
the instruction at the beginning of the case and that these instructions will be given
again before Final Argument. When given at the beginning of the case, 202.1 will
be used in lieu of 401.1 and these instructions will be followed by the applicable
portions of 202.2 through 202.5. See Model Instruction No. 1 for a full illustration
of anthe instructions to be given at the beginning and the end of the case.

       [401.1] Members of the jury, you have now heard and received all of the
evidence in this case. I am now going to tell you about the rules of law that you
must use in reaching your verdict. You will recall at the beginning of the case
I told you that if, at the end of the case I decided that different law applies, I
would tell you so. These instructions are, however, the same ashowever, the
same as what I gave you at the beginning and it is these rules of law that you
                                        - 39 -
must now follow. When I finish telling you about the rules of law, the
attorneys will present their final arguments and you will then retire to decide
your verdict.

      [401.2] The claims and defenses in this case are as follows. Jane Doe
claims that Richard Rowe was negligent in the operation of the vehicle he was
driving which caused her harm.

      Richard Rowe denies that claim and also claims that Jane Doe was
herself negligent in the operation of her vehicle and in her failure to use her
seat belt, both of whichboth of which caused her harm.

      The parties must prove their claims by the greater weight of the
evidence. I will now define some of the terms you will use in deciding this case.

      [401.3] “Greater weight of the evidence” means the more persuasive and
convincing force and effect of the entire evidence in the case.

      [401.4] Negligence is the failure to use reasonable care, which is the care
that a reasonably careful person would use under like circumstances.
Negligence is doing something that a reasonably careful person would not do
under like circumstances or failing to do something that a reasonably careful
person would do under like circumstances.

      [401.9] F.S. 316.614, provides that “[i]t is unlawful for any person . . .
[t]o operate a motor vehicle in this state unless the person is restrained by a
safety belt.”F.S. 316.614, provides that “[i]t is unlawful for any person . . . [t]o
operate a motor vehicle in this state unless the person is restrained by a safety
belt.” Violation of this statute is evidence of negligence. It is not, however,
conclusive evidence of negligence. If you find that Jane Doe violated this
statute, you may consider that fact, together with the other facts and
circumstances, in deciding whether sheshe was negligent.

      [401.12(a)] Negligence is a legal cause of loss, injury, or damage if it
directly and in natural and continuous sequence produces or contributes
substantially to producing such loss, injury, or damage, so that it can
reasonably be said that, but for the negligence, the loss, injury, or damage
would not have occurred.

    [401.12(b)] In order to be regarded as a legal cause of loss, injury, or
damage negligence need not be the only cause. Negligence may be a legal
                                       - 40 -
cause of loss, injury, or damage even though it operates in combination with
some other cause if the negligence contributes substantially to producing such
loss, injury, or damage.

        [401.12(c)] Negligence may also be a legal cause of loss, injury, or
damage even though it operates in combination with the act of another or
some other cause occurring after the negligence occurs if such other cause was
itself reasonably foreseeable and the negligence contributes substantially to
producing such loss, injury, or damage.

      [401.18] The issues you must decide on Jane Doe’s claim against
Richard Rowe are whether Richard Rowe was negligent in the operation of
his vehicle, and, if so, whether that negligence was a legal cause of the loss,
injury, or damage to Jane Doe.

      [401.21] If the greater weight of the evidence does not support Jane
Doe’s claim, your verdict should be for Richard Rowe.

      [401.22] If, however, the greater weight of the evidence supports Jane
Doe’s claim, then you shall consider the defense raised by Richard Rowe.

       [401.22(a)] On thatthat defense, the issue for you to decide is whether
Jane Doe was herself negligent in the operation of her vehicle and/or in failing
to wear her seat belt, and, if so, whether that negligence was a contributing
legal cause of injury or damage to Jane Doe.

      [401.23] If the greater weight of the evidence does not support Richard
Rowe’s defense and the greater weight of the evidence does supports Jane
Doe’s claim, then your verdict should be for Jane Doe in the total amount of
her damages.

      If, however, the greater weight of the evidence shows that both Richard
Rowe and Jane Doe were negligent and that the negligence of each
contributed as a legal cause of loss, injury, or damage sustained by Jane Doe,
you should decide and write on the verdict form what percentage of the total
negligence of both parties to this action you apportion to each of them.

      [501.1(b)] If your verdict is for Richard Rowe you will not consider the
matter of damages. But if the greater weight of the evidence supports Jane
Doe’s claim, you should determine and write on the verdict form, in dollars,
the total amount of loss, injury or damage which the greater weight of the
                                      - 41 -
evidence shows will fairly and adequately compensate her for her loss, injury,
or damage, including any damages that Jane Doe is reasonably certain to
incur or experience in the future. You shall consider the following elements:

       [501.2(a)] Any bodily injury sustained, by Jane Doe and any resulting
pain and suffering, disability, or physical impairment, disfigurement, mental
anguish, inconvenience, or loss of capacity for the enjoyment of life
experienced in the past, or to be experienced in the future. There is no exact
standard for measuring such damage. The amount should be fair and just, in
the light of the evidence.

       [501.2(b)] The reasonable expense of hospitalization and medical care
and treatment necessarily or reasonably obtained by Jane Doe in the past, or
to be so obtained in the future.

    [501.2(c)] Any earnings lost in the past, and any loss of ability to earn
money in the future.

       [501.2(d)] On the claim brought by John Doe, you should award his
wifehim an amount of money which the greater weight of the evidence shows
will fairly and adequately compensate John Doe for any loss by reason of his
wife’s injury, of her services, comfort, society, and attentions in the past and
in the future caused by the incident in question.

      [501.2(h)] Any damage to Jane Doe’s automobile. The measure of such
damage is the reasonable cost of repair, if it was practicable to repair the
automobile, with due allowance for any difference between its value
immediately before the collision and its value after repair. You shall also take
into consideration any loss to Jane Doe sustained for towing or storage
charges and by being deprived of the use of her automobile during the period
reasonably required for its repair.

       [501.4] In determining the total amount of damages, you should not
make any reduction because of the negligence, if any, of Jane Doe. The court
will enter a judgment based on your verdict and, if you find that Jane Doe was
negligent in any degree, the court, in entering judgment, will reduce the total
amount of damages by the percentage of negligence which you apportion to
Jane DoeThe court in entering judgment will make any appropriate
reduction(s).

      [501.5(a)] If you find that the Richard Rowe caused a bodily injury, and
                                      - 42 -
that the injury resulted in an aggravation of an existing disease or physical
defect, you should attempt to determinedecide what portion of Jane Doe’s
condition resulted from the aggravation. If you can make that determination,
then you should award only those damages resulting from the aggravation.
However, if you cannot make that determination, or if it cannot be said that
the condition would have existed apart from the injury, then you should
award damages for the entire condition suffered by Jane Doe.

      [501.5(b)] You have alsoalso heard that Jane Doe may have been
injured in two events. If you decide that Jane Doe was injured by Richard
Rowe and was later injured by another event, then you should try to separate
the damages caused by the two events and award Jane Doe money only for
those damages caused by Richard Rowe. However, if you decide that you
cannot separate some or all of the damages, you must award Jane Doe any
damages that you cannot separate, as if they were all caused by Richard
Rowe.

      [501.6] If the greater weight of the evidence shows that Jane Doe has
been permanently injured, you may consider her life expectancy. The
mortality tables received in evidence may be considered in determining how
long Jane Doe may be expected to live. Mortality tables are not binding on
you, but may be considered together with other evidence in the case bearing
on Jane Doe’s health, age, and physical condition, before and after the injury,
in determining the probable length of her life.

      [501.7] Any amount of damages which you allow for future medical
expenses or loss of ability to earn money in the future should be reduced to its
present money value, and only the present money value of these future
economic damages should be included in your verdict.

       The present money value of future economic damages is the sum of
money needed now which, together with what that sum will earn in the future,
will compensate Jane Doe for these losses as they are actually experienced in
future years.

      [601.1] In deciding this case, it is your duty as jurors to decide the
issues, and only those issues, that I submit for your determination and to
answer certain questions I ask you to answer on a special form, called a
verdict form. You must come to an agreement about what your answers will
be. Your agreed-upon answers to my questions are called your jury verdict.

                                     - 43 -
      The evidence in this case consists of the sworn testimony of the
witnesses, all exhibits received in evidence, and all facts that were admitted or
agreed to by the parties.

      In reaching your verdict, you must think about and weigh the testimony
and any documents, photographs, or other material that has been received in
evidence. You may also consider any facts that were admitted or agreed to by
the lawyers. Your job is to determine what the facts are. You may use reason
and common sense to reach conclusions. You may draw reasonable inferences
from the evidence. But you should not guess about things that were not
covered here. And, you must always apply the law as I have explained it to
you.

       [601.2(a)] Let me speak briefly about witnesses. In evaluating the
believability of any witness and the weight you will give the testimony of any
witness, you may properly consider the demeanor of the witness while
testifying; the frankness or lack of frankness of the witness; the intelligence of
the witness; any interest the witness may have in the outcome of the case; the
means and opportunity the witness had to know the facts about which the
witness testified; the ability of the witness to remember the matters about
which the witness testified; and the reasonableness of the testimony of the
witness, considered in the light of all the evidence in the case and in the light
of your own experience and common sense.

     [601.2(b)] Some of the testimony before you was in the form of opinions
about certain technical subjects.

      You may accept such opinion testimony, reject it, or give it the weight
you think it deserves, considering the knowledge, skill, experience, training, or
education of the witness, the reasons given by the witness for the opinion
expressed, and all the other evidence in the case.

      [601.5] That is the law you must follow in deciding this case. The
attorneys for the parties will now present their final arguments. When they
are through, I will have a few final instructions about your deliberations.

          Following closing arguments, the final instructions are given:

      [700] Members of the jury, you have now heard all the evidence, my
instructions on the law that you must apply in reaching your verdict, and the
closing arguments of the attorneys. You will shortly retire to the jury room to
                                      - 44 -
decide this case. Before you do so, I have a few last instructions for you.

      You will have in the jury room all of the evidence that was received
during the trial. In reaching your decision, do not do any research on your
own or as a group. Do not use dictionaries, the Internet, or other reference
materials. Do not investigate the case or conduct any experiments. Do not
contact anyone to assist you, such as a family accountant, doctor, or lawyer.
Do not visit or view the scene of any event involved in this case. If you happen
to pass by the scene, do not stop or investigate. All jurors must see or hear the
same evidence at the same time. Do not read, listen to, or watch any news
accounts of this trial.

      Any notes you have taken during the trial may be taken to the jury
room for use during your discussions. Your notes are simply an aid to your
own memory, and neither your notes nor those of any other juror are binding
or conclusive. Your notes are not a substitute for your own memory or that of
other jurors. Instead, your verdict must result from the collective memory
and judgment of all jurors based on the evidence and testimony presented
during the trial.

      At the conclusion of the trial, the bailiff will collect your notes, which
will be immediately destroyed. No one will ever read your notes.

      In reaching your verdict, do not let bias, sympathy, prejudice, public
opinion, or any other sentiment for or against any party to influence your
decision. Your verdict must be based on the evidence that has been received
and the law on which I have instructed you.

      Reaching a verdict is exclusively your job. I cannot participate in that
decision in any way and you should not guess what I think your verdict should
be from something I may have said or done. You should not think that I
prefer one verdict over another. Therefore, in reaching your verdict, you
should not consider anything that I have said or done, except for my specific
instructions to you.

      Pay careful attention to all the instructions that I gave you, for that is
the law that you must follow. You will have a copy of my instructions with you
when you go to the jury room to deliberate. All the instructions are important,
and you must consider all of them together. There are no other laws that
apply to this case, and even if you do not agree with these laws, you must use
them in reaching your decision in this case.
                                       - 45 -
      When you go to the jury room, the first thing you should do is choose a
presiding juror. The presiding juror should see to it that your discussions are
orderly and that everyone has a fair chance to be heard.

      It is your duty to talk with one another in the jury room and to consider
the views of all the jurors. Each of you must decide the case for yourself, but
only after you have considered the evidence with the other members of the
jury. Feel free to change your mind if you are convinced that your position
should be different. You should all try to agree. But do not give up your
honest beliefs just because the others think differently. Keep an open mind so
that you and your fellow jurors can easily share ideas about the case.

      I will give you a verdict form with questions you must answer. I have
already instructed you on the law that you are to use in answering these
questions. You must follow my instructions and the form carefully. You must
consider each question separately. Please answer the questions in the order
they appear. After you answer a question, the form tells you what to do next. I
will now read the form to you: (read form of verdict)

       Your verdict must be unanimous, that is, your verdict must be agreed to
by each of you. When you are finished filling out the form, your presiding
juror must write the date and sign it at the bottom. Return the form to the
bailiff.

      If any of you need to communicate with me for any reason, write me a
note and give it to the bailiff. In your note, do not disclose any vote or split or
the reason for the communication.

      You may now retire to decide your verdict.

                               Special Verdict Form

                                    VERDICT

      We, the jury, return the following verdict:

    1.   Was there negligence on the part of Defendant, RICHARD
ROWERichard Rowe, which was a legal cause of damage to Plaintiff, JANE
DOEJane Doe?

                   YES                          NO

                                       - 46 -
If your answer to question 1 is NO, your verdict is for the defendant, and you
should not proceed further, except to date and sign this verdict form and return it to
the courtroom. If your answer to question 1 is YES, please answer question 2.

      If your answer to question 1 is NO, your verdict is for the defendant,
and you should not proceed further, except to date and sign this verdict form
and return it to the courtroom. If your answer to question 1 is YES, please
answer question 2.

      2.   Was there negligence on the part of Plaintiff, JANE DOEJane
Doe, which was a legal cause of her damage?

                   YES                           NO

If your answer to question 2 is YES, please answer question 3. If your answer to
question 2 is NO, skip question 3 and answer questions 4, 5, and 6.

     If your answer to question 2 is YES, please answer question 3. If your
answer to question 2 is NO, skip question 3 and answer questions 4, 5, and 6.

    3.     State the percentage of any negligence which was a legal cause of
damage to Plaintiff, JANE DOEJane Doe, that you apportion to:

      Defendant, RACHELRichard ROWEowe                                  %

      Plaintiff, JOHNJane DOEoe                                   %

                                       Total must be 100%

In determining the total amount of damages, do not make any reduction because of
the negligence, if any, of plaintiff, JANE DOE. If you find Plaintiff, JANE DOE,
was negligent in any degree, the court, in entering judgment, will reduce JANE
DOE’S total amount of damages (100%) by the percentage of negligence which
you apportion to JANE DOE.

     In determining the total amount of damages, do not make any reduction
because of the negligence, if any, of plaintiff, Jane Doe. If you find Plaintiff,
Jane Doe, was negligent in any degree, the court in entering judgment will
make any appropriate reduction.

Please answer questions 4, 5, and 6.

                                        - 47 -
      4.     What is the total amount of JANE DOE’SJane Doe’s
 damages for lost earnings in the past, loss of earning
capacity in the future, medical expenses incurred in
the past, and medical expenses to be incurred in the
future?                                                  $

      5.     What is the total amount of JANE DOE’SJane Doe’s
damages for pain and suffering, disability, physical
impairment, disfigurement, mental anguish,
inconvenience, aggravation of a disease or physical
defect, and loss of capacity for the enjoyment of life
sustained in the past and to be sustained in the future? $

      TOTAL DAMAGES OF JANE DOE
      (add lines 14 and 25)                                      $

     6.     What is the total amount of JOHN DOE’SJohn Doe’s damage
caused by the loss of his wife’s:

      [a.] comfort, society, and attention?                      $

      [b.] services                                              $

      TOTAL DAMAGES OF JOHN DOE
      (add lines 36a and 36b)                                    $

      SO SAY WE ALL, this              day of                    ,2



                                                    FOREPERSON

                                  NOTE ON USE

      This model instruction illustrates the instruction to be given when it is
alleged that a driver was comparatively negligent for not wearing a seat belt.
Different factual situations may require that different portions of F.S. 316.614, be
read or paraphrased. See Ridley v. Safety Kleen Corp., 693 So. 2d 934 (Fla. 1996).




                                       - 48 -
                        MODEL INSTRUCTION NO. 3

   Automobile collision; comparative negligence; wrongful death damages;
                                Fabre issue

                          Facts of the hypothetical case:

       Mary Smith, as personal representative of the estate of John Smith,
deceased, has brought an action against Fast Transport Company. for damages
resulting from the instantaneous death of John Smith in a collision between his car
and a tractor trailer owned by Fast Transport Company. and driven by Joe Johnson,
Fast Transport Co.’s employee. There is no issue as to Fast Transport Co.’s
responsibility for any negligence of its driver, Joe Johnson. Questions of
negligence, comparative negligence, causation, and damages for the estate and for
the benefit of the widow, Mary Smith, and a daughter, Nancy Smith, who is 15
years old are to be submitted to the jury. Additionally, Joe Johnson claims that his
actions were due to the negligence of another driver, Bill Jones.

                              The court’s instruction:

       The committee assumes that the court will give these instructions at the
beginning of the case and that these instructions will be given again before final
argument. When given at the beginning of the case, 202.1 will be used in lieu of
401.1 and these instructions will be followed by the applicable portions of 202.2
through 202.5. See Model Instruction No. 1 for a full illustration of anthe
instructions to be given at the beginning and end of the case.

      [401.1] Members of the jury, you have now heard and received all of the
evidence in this case. I am now going to tell you about the rules of law that you
must use in reaching your verdict. You will recall at the beginning of the case
I told you that if, at the end of the case I decided that different law applies, I
would tell you so. These instructions are, however, the same ashowever, the
same as what I gave you at the beginning and it is these rules of law that you
must now follow. When I finish telling you about the rules of law, the
attorneys will present their final arguments and you will then retire to decide
your verdict.
     [401.2] The claims and defenses in this case are as follows. Mary Smith,
as personal representative of the estate of John Smith, claims that Fast
Transport Co.’s driver, Joe Johnson, was negligent in the operation of the


                                       - 49 -
vehicle he was driving which caused the death of John Smiththe death of John
Smith.
      Fast Transport Co. denies that claim and also claims that John Smith
was himself negligent in the operation of his vehicle, which caused his death.
Additionally, Fast Transport Co. claims that John Smith’s death was due to
negligence of Bill Jones, who is not a party to this case.

      The parties must prove their claims by the greater weight of the
evidence. I will now define some of the terms you will use in deciding this case.

      [401.3] “Greater weight of the evidence” means the more persuasive and
convincing force and effect of the entire evidence in the case.

      [401.4] Negligence is the failure to use reasonable care, which is the care
that a reasonably careful person would use under like circumstances.
Negligence is doing something that a reasonably careful person would not do
under like circumstances or failing to do something that a reasonably careful
person would do under like circumstances.

      [401.12(a)] Negligence is a legal cause of a deatha death if it directly and
in natural and continuous sequence produces or contributes substantially to
producing such deathdeath, so that it can reasonably be said that, but for the
negligence, the deathdeath would not have occurred.

       [401.12(b)] In order to be regarded as a legal cause of loss, injury, or
damagedeath, negligence need not be the only cause. Negligence may be a
legal cause of deathdeath even though it operates in combination with the act
of another or some other cause if the negligence contributes substantially to
producing such deathdeath.

     [401.13(b)] The court has determined and now instructs you that Fast
Transport Co. is responsible for any negligence of its employee, Joe Johnson.

      [401.18] The issues you must decide on Mary Smith’s claim against Fast
Transport Co. are whether Fast Transport Co.’s employee, Joe Johnson, was
negligent in the operation of his vehicle, and, if so, whether that negligence
was a legal cause of John Smith’s death.

     [401.21] If the greater weight of the evidence does not support Mary
Smith’s claim, your verdict should be for Fast Transport Co.

                                      - 50 -
     [401.22] If, however, the greater weight of the evidence supports Mary
Smith’s claim, then you shall consider the defenses raised by Fast Transport
Co.

       [401.22(a)] On Fast Transport’sOn Fast Transport Co.’s first defense,
the issues for you to decide are whether John Smith was himself negligent in
the operation of his vehicle and, if so, whether that negligence was a
contributing legal cause of his deathhis death.

       [401.22(f)] On Fast Transport’s second defense, the issues for you to
decide areOn Fast Transport Co.’s second defense, the issues for you to decide
are whether Bill Jones was also negligent in the operation of his vehicle, and,
if so, whether that negligence was a contributing legal cause of John Smith’s
death.

     [401.23] If the greater weight of the evidence does not support Fast
Transport Co.’s defenses and the greater weight of the evidence does supports
Mary Smith’s claim, then your verdict should be for Mary Smith as personal
representative of the estate of John Smith, in the total amount of the damages
sustained by those for whom this action is broughtas personal representative
of the estate of John Smith, in the total amount of the damages sustained by
those for whom this action is brought.

      If, however, the greater weight of the evidence shows that either John
Smith, Joe Johnson, and/or Bill Jones were negligent and that the negligence
of one or each contributed as a legal cause to the death of John Smithto the
death of John Smith, you should decide and write on the verdict form what
percentage of the total negligence of all parties to this action you apportion to
each of them.

       [502.1(b)] If your verdict is for Fast Transport Co., you will not
consider the matter of damages. But if the greater weight of the evidence
supports Mary Smith’s claim, as personal representative of the estate of John
Smith, you should determine and write on the verdict form, in dollars, the
total amount of loss, injury, or damage which the greater weight of the
evidence shows the estate of John Smith and Mary Smith and Nancy Smithhis
survivors sustained as a result of John Smith’shis injury and death, including
any damages that Mary Smith and Nancy Smith the estate and the survivors
are reasonably certain to incur or experience in the future.

      [502.2] In determining anythe damages sustained byrecoverable on
                                    - 51 -
behalf of John Smith’s estate, you shall consider the following elements:

       [502.2(b)] The estate’s loss of net accumulations: “Net accumulations” is
the part of the decedent’sJohn Smith’s net income from salary or business
after taxes, including pension benefits, which the decedentJohn Smith, after
paying his personal expenses and monies for the support of his survivors,
would have left as part of his estate if he had lived his normal life expectancy.

     [502.2(c)] Medical andor funeral expenses due to the decedent’sJohn
Smith’s injury or death which have become a charge against the decedent’s
John Smith’s estate.

      In determining any damages to be awarded to John Smith’s personal
representative for the benefit of John Smith’s survivors, Mary Smith and
Nancy Smith, you shall consider certain additional elements of damage. T for
which there is no exact standard for fixing the compensation to be awarded
for these elements. Any such award should be fair and just in the light of the
evidence regarding the following elements.:

       [502.2(d)] Mary Smith’s loss of John Smith’s companionship and
protection, and her mental pain and suffering as a result of John Smith’s
injury and death. In determining the duration of the losses, you may consider
the joint life expectancy of the surviving spouse,John Smith and Mary Smith,
together with the other evidence in the case.

      [502.2(e)] The loss by Nancy Smith of parental companionship,
instruction and guidance, and her mental pain and suffering as a result of
John Smith’s injury and death. In determining the duration of those losses,
you may consider the joint life expectancy of the surviving child,John Smith
and Nancy Smith, together with the other evidence in the case.

      In determining any damages to be awarded John Smith’s personal
representative for the benefit of John Smith’s survivors, Mary Smith and
Nancy Smith, you shall alsoalso consider these additionalthe following
elements: of damage.

      [502.2(g)] The loss of support and services sustained by Mary Smith and
Nancy Smithsuffered by survivors Mary Smith and Nancy Smith, by reason of
John Smith’s injury and death, of John Smith’s support and services
including interest at (legal rate) on any amount awarded for such loss from the
date of injury to the date of death. In determining the duration of any future
                                     - 52 -
loss, you may consider the joint life expectancy of the survivor and the
decedent,John Smith and the period of minority, ending at age 25, of a healthy
minor childNancy Smith.

       In evaluating past and future loss of support and services, you shall
consider the survivor’s’ relationship to John Smith, the amount of John
Smith’s probable net income available for distribution to Mary Smith and
Nancy Smiththe survivors and the replacement value of John Smith’s services
to the survivors. “Support” includes contributions in kind, as well as sums of
money. “Services” means tasks regularly performed by the decedentJohn
Smith for a survivor that will be a necessary expense to the survivor because
of the decedentJohn Smith’s death.

     [502.3] Any damages that you find were sustained by the decedentJohn
Smith’s estate and by each survivorMary Smith and Nancy Smith shall be
separately stated in your verdict.

      [502.5] In determining the total amount of any damages sustained by
theto John Smith’s estate and Mary Smith and Nancy Smithhis survivors as a
result of his injury and death, you should not make any reduction because of
the negligence, if any, of John Smith or Bill Jones. The court in entering
judgment will make theany appropriate reductions.

       [502.6(a)] In determining how long John Smith would have lived, had he
lived out his normal life, you may consider his life expectancy at the time of
his death. The mortality tables received in evidence may be considered in
determining how long he may have been expected to live. Mortality tables are
not binding on you, but may be considered together with other evidence in the
case bearing on his health, age and physical condition, before his death, in
determining the probable length of his life.

      [502.6(b)] In determining the duration of any future loss sustained by
Mary Smith and Nancy Smith by reason of the death of John Smith, you may
consider the life expectancy of eachthe joint life expectancy of Mary Smith,
Nancy Smith, and John Smith. The joint life expectancy is that period of time
when both the decedent and a survivor would have remained alive. The
mortality tables received in evidence may be considered, together with the
other evidence in the case bearing on the health, age, and physical condition of
each, in determining how long each may be expected to livebearing on the
health, age, and physical condition of each, in determining how long each may

                                     - 53 -
have been expected to live.

      [502.7] Any amount of damages which you allow for the estate’s loss of
net accumulations lost net accumulations or for loss of the decedent or for loss
of John Smith’s support and services in the future’s support and services in
the future should be reduced to its present money value, and only the present
money value of these future economic damages should be included in your
verdict.

       The present money value of future economic damages is the sum of
money needed now which, together with what that sum will earn in the future,
will compensate Mary Smith and Nancy Smith for these losses as they are
actually experienced in future years.

      [601.1] In deciding this case, it is your duty as jurors to decide the
issues, and only those issues, that I submit for your determination and to
answer certain questions I ask you to answer on a special form, called a
verdict form. You must come to an agreement about what your answers will
be. Your agreed-upon answers to my questions are called your jury verdict.

      The evidence in this case consists of the sworn testimony of the
witnesses, all exhibits received in the evidence, and all facts that were
admitted or agreed to by the parties.

      In reaching your verdict, you must think about and weigh the testimony
and any documents, photographs, or other material that has been received in
evidence. You may also consider any facts that were admitted or agreed to by
the lawyers. Your job is to determine what the facts are. You may use reason
and common sense to reach conclusions. You may draw reasonable inferences
from the evidence. But you should not guess about things that were not
covered here. And, you must always apply the law as I have explained it to
you.

       [601.2(a)] Let me speak briefly about witnesses. In evaluating the
believability of any witness and the weight you will give the testimony of any
witness, you may properly consider the demeanor of the witness while
testifying; the frankness or lack of frankness of the witness; the intelligence of
the witness; any interest the witness may have in the outcome of the case; the
means and opportunity the witness had to know the facts about which the
witness testified; the ability of the witness to remember the matters about
which the witness testified; and the reasonableness of the testimony of the
                                        - 54 -
witness, considered in the light of all the evidence in the case and in the light
of your own experience and common sense.

     [601.2(b)] Some of the testimony before you was in the form of opinions
about certain technical subjects.

      You may accept such opinion testimony, reject it, or give it the weight
you think it deserves, considering the knowledge, skill, experience, training, or
education of the witness, the reasons given by the witness for the opinion
expressed, and all the other evidence in the case.

      [601.5] That is the law you must follow in deciding this case. The
attorneys for the parties will now present their final arguments. When they
are through, I will have a few final instructions about your deliberations.

          Following closing arguments, the final instructions are given:

      [700] Members of the jury, you have now heard all the evidence, my
instructions on the law that you must apply in reaching your verdict, and the
closing arguments of the attorneys. You will shortly retire to the jury room to
decide this case. Before you do so, I have a few last instructions for you.

      You will have in the jury room all of the evidence that was received
during the trial. In reaching your decision, do not do any research on your
own or as a group. Do not use dictionaries, the Internet, or other reference
materials. Do not investigate the case or conduct any experiments. Do not
contact anyone to assist you, such as a family accountant, doctor, or lawyer.
Do not visit or view the scene of any event involved in this case. If you happen
to pass by the scene, do not stop or investigate. All jurors must see or hear the
same evidence at the same time. Do not read, listen to, or watch any news
accounts of this trial.

      Any notes you have taken during the trial may be taken to the jury
room for use during your discussions. Your notes are simply an aid to your
own memory, and neither your notes nor those of any other juror are binding
or conclusive. Your notes are not a substitute for your own memory or that of
other jurors. Instead, your verdict must result from the collective memory
and judgment of all jurors based on the evidence and testimony presented
during the trial.

      At the conclusion of the trial, the bailiff will collect your notes, which
                                       - 55 -
will be immediately destroyed. No one will ever read your notes.

      In reaching your verdict, do not let bias, sympathy, prejudice, public
opinion, or any other sentiment for or against any party to influence your
decision. Your verdict must be based on the evidence that has been received
and the law on which I have instructed you.

      Reaching a verdict is exclusively your job. I cannot participate in that
decision in any way and you should not guess what I think your verdict should
be from something I may have said or done. You should not think that I
prefer one verdict over another. Therefore, in reaching your verdict, you
should not consider anything that I have said or done, except for my specific
instructions to you.

      Pay careful attention to all the instructions that I gave you, for that is
the law that you must follow. You will have a copy of my instructions with you
when you go to the jury room to deliberate. All the instructions are important,
and you must consider all of them together. There are no other laws that
apply to this case, and even if you do not agree with these laws, you must use
them in reaching your decision in this case.

      When you go to the jury room, the first thing you should do is choose a
presiding juror. The presiding juror should see to it that your discussions are
orderly and that everyone has a fair chance to be heard.

      It is your duty to talk with one another in the jury room and to consider
the views of all the jurors. Each of you must decide the case for yourself, but
only after you have considered the evidence with the other members of the
jury. Feel free to change your mind if you are convinced that your position
should be different. You should all try to agree. But do not give up your
honest beliefs just because the others think differently. Keep an open mind so
that you and your fellow jurors can easily share ideas about the case.

      I will give you a verdict form with questions you must answer. I have
already instructed you on the law that you are to use in answering these
questions. You must follow my instructions and the form carefully. You must
consider each question separately. Please answer the questions in the order
they appear. After you answer a question, the form tells you what to do next. I
will now read the form to you: (read form of verdict)

      Your verdict must be unanimous, that is, your verdict must be agreed to
                                     - 56 -
by each of you. When you are finished filling out the form, your presiding
juror must write the date and sign it at the bottom. Return the form to the
bailiff.

      If any of you need to communicate with me for any reason, write me a
note and give it to the bailiff. In your note, do not disclose any vote or split or
the reason for the communication.

      You may now retire to decide your verdict.

                               Special Verdict Form

                                    VERDICT

      We, the jury, return the following verdict:

      1.     Was there negligence on the part of Joe Johnson, FAST
TRANSPORT COMPANY.’SFast Transport Co.’s driver, which was a legal
cause of the death of John Smith?

                   YES                          NO

      If your answer to question 1 is NO, your verdict is for the defendant,
and you should not proceed further, except to date and sign this verdict form
and return it to the courtroom. If your answer to question 1 is YES, please
answer question 2.

     2.    Was there negligence on the part of the decedent, John Smith,
which was a legal cause of his death?

                   YES                          NO

      3.    Was there negligence on the part of Bill Jones, which was a legal
cause of John Smith’s death?

                   YES                          NO

       If your answer to either question 2 or 3 is YES, please answer question
4. If your answer to questions 2 and 3 is NO, skip question 4 and answer
questions 5, 6, and 7.

      4.     State the percentage of any negligence, which was a legal cause of
                                       - 57 -
John Smith’s death, that you apportion to:

      Joe Johnson (Fast Transit
      Company.’s driver)                               %

      John Smith (decedent)                            %

      Bill Jones (other driver)                        %

                              Total must be 100%

      In determining the total amount of damages, do not make any reduction
because of the negligence, if any, of the decedent, John Smith or of Bill Jones.
If you find that either John Smith or Bill Jones were to any extent negligent,
the court, in entering judgment, will make any appropriate reduction in the
damages awarded.

      Please answer questions 5, 6, and 7.

DAMAGES OF THE ESTATE

       5.    What is the total amount of any damages
lost by the estate for the amount ofsustained by the
estate for any medical or funeral expenses resulting
from John Smith’s injury and death and the net
accumulations lost by the estate resulting from
John Smith’s injury and death?                               $

DAMAGES OF MARY SMITH

      6a. What is the total amount of damages
sustained by MARY SMITHMary Smith for the loss of
John Smith’s support and services?                           $

      6b. What is the total amount of damages
sustained by MARY SMITHMary Smith for the loss of her
husband’s companionship and protection and
from her pain and suffering as a result of
John Smith’s injury and death?                        $

      TOTAL DAMAGES OF MARY SMITH

                                     - 58 -
      (add lines 6a and 6b)                                  $

DAMAGES OF NANCY SMITH

      7a. What is the total amount of any damages
sustained by NANCY SMITHNancy Smith for herthe loss of John
Smith’s support and services?                         $

      7b. What is the amount of damages
sustained by NANCY SMITHNancy Smith for the loss of
parental companionship, instruction and
guidance and NANCY SMITH’SNancy Smith’s pain and
suffering as a result of John Smith’s injury
and death?                                                   $

      TOTAL DAMAGES OF NANCY SMITH
      (add lines 7a and 7b)                                  $

      SO SAY WE ALL, this             day of                 ,2




                                                   FOREPERSON



                       MODEL INSTRUCTION NO. 4

    Automobile collision; comparative negligence; claim and counterclaim

                         Facts of the hypothetical case:

       Betty Jones and Rachel Rowe were both injured when their automobiles
collided at an intersection. Betty Jones sued Rachel Rowe, who denied the
allegations of negligence, pleaded in defense that Betty Jones was negligent and
counterclaimed for her own damages. On the counterclaim, Betty Jones denied that
she was negligent and pleaded in defense that Rachel Rowe was negligent.

                              The court’s instruction:


                                       - 59 -
       The committee assumes that the court will give these instructions at the
beginning of the case and that these instructions will be given again before final
argument. When given at the beginning of the case, 202.1 will be used in lieu of
401.1 and these instructions will be followed by the applicable portions of 202.2
through 202.5. See Model Instruction No. 1 for a full illustration of an the
instructions to be given at the beginning and end of the case.

       [401.1] Members of the jury, you have now heard and received all of the
evidence in this case. I am now going to tell you about the rules of law that you
must use in reaching your verdict. You will recall at the beginning of the case
I told you that if, at the end of the case I decided that different law applies, I
would tell you so. These instructions are, however, the same ashowever, the
same as what I gave you at the beginning and it is these rules of law that you
must now follow. When I finish telling you about the rules of law, the
attorneys will present their final arguments and you will then retire to decide
your verdict.

      [401.2] The claims and defenses in this case are as follows. Betty Jones
claims that Rachel Rowe was negligent in the operation of the vehicle she was
driving which caused her harm.

      Rachel Rowe denies that claim and claims instead that it was Betty
Jones who wasinstead that it was Betty Jones who was negligent in the
operation of her vehicle, which caused harm to Rachel Rowe.

      The parties must prove their claims by the greater weight of the
evidence. I will now define some of the terms you will use in deciding this case.

      [401.3] “Greater weight of the evidence” means the more persuasive and
convincing force and effect of the entire evidence in the case.

      [401.4] Negligence is the failure to use reasonable care, which is the care
that a reasonably careful person would use under like circumstances.
Negligence is doing something that a reasonably careful person would not do
under like circumstances or failing to do something that a reasonably careful
person would do under like circumstances.

       [401.9] (Read or paraphrase the applicable statute or refer to the ordinance
or regulation admitted in evidence.) Violation of this statute is evidence of
negligence. It is not, however, conclusive evidence of negligence. If you find
that either Rachel Rowe or Betty Jones violated this statute, you may consider
                                       - 60 -
that fact, together with the other facts and circumstances, in deciding whether
she was negligent.

      [401.12(a)] Negligence is a legal cause of loss, injury, or damage if it
directly and in natural and continuous sequence produces or contributes
substantially to producing such loss, injury, or damage, so that it can
reasonably be said that, but for the negligence, the loss, injury, or damage
would not have occurred.

       [401.12(b)] In order to be regarded as a legal cause of loss, injury, or
damage, negligence need not be the only cause. Negligence may be a legal
cause of loss, injury, or damage even though it operates in combination with
some other cause if the negligence contributes substantially to producing such
loss, injury, or damage.

      [401.18] The issues you must decide on Betty Jones’ claim against
Rachel Rowe are whether Rachel Rowe was negligent in the operation of her
vehicle, and, if so, whether that negligence was a legal cause of the loss, injury,
or damage to Betty Jones.

      [401.21] If the greater weight of the evidence does not support Betty
Jones’ claim, your verdict on that claim should be for Rachel Rowe.

       Similarly, the issues for your determination on the claim of Rachel
Rowe against Betty Jones are whether Betty Jones was negligent in the
operation her vehicle, and, if so, whether such negligence was a legal cause of
loss, injury, or damage to Rachel Rowe.

      If the greater weight of the evidence does not support Rachel Rowe’s
claim, then your verdict on that claim should be for Betty Jones.

      If the greater weight of the evidence supports the claim of Betty Jones,
and shows that the negligence of Rachel Rowe was a legal cause of loss, injury,
or damage to Betty Jones, but does not support the claim of Rachel Rowe,
your verdict should be for Betty Jones in the total amount of her damages.

       Similarly, if the greater weight of the evidence supports the claim of
Rachel Rowe and shows that the negligence of Betty Jones was a legal cause of
loss, injury, or damage to Rachel Rowe, but does not support the claim of
Betty Jones, your verdict should be for Rachel Rowe in the total amount of
her damages.
                                      - 61 -
      If, however, the greater weight of the evidence shows that both Betty
Jones and Rachel Rowe were negligent, and that the negligence of each
contributed as a legal cause of loss, injury, or damage to each, you should
determine what percentage of the total negligence of both parties to this action
you apportion to each of them.

       Similarly, the issues for your determination on the claim of Rachel
Rowe against Betty Jones are whether Betty Jones was negligent in the
operation her vehicle, and, if so, whether such negligence was a legal cause of
loss, injury, or damage to Rachel Rowe.

      If the greater weight of the evidence does not support Rachel Rowe’s
claim, then your verdict on that claim should be for Betty Jones.

      If the greater weight of the evidence supports the claim of Betty Jones
and shows that the negligence of Rachel Rowe was a legal cause of loss, injury,
or damage to Betty Jones, but does not support the claim of Rachel Rowe,
your verdict should be for Betty Jones in the total amount of her damages.

       Similarly, if the greater weight of the evidence supports the claim of
Rachel Rowe and shows that the negligence of Betty Jones was a legal cause of
loss, injury, or damage to Rachel Rowe, but does not support the claim of
Betty Jones, your verdict should be for Rachel Rowe in the total amount of
her damages.

      If, however, the greater weight of the evidence shows that both Betty
Jones and Rachel Rowe were negligent, and that the negligence of each
contributed as a legal cause of loss, injury, or damage to each, you should
determine what percentage of the total negligence of both parties to this action
you apportion to each of them.

      [501.1(b)] If your verdict is for Rachel Rowe on the claim of Betty
Joneson the claim of Betty Jones you will not consider the matter of Betty
Jones’Betty Jones’ damages. Similarly, if your verdict is for Betty Jones on
the claim of Rachel Rowe, you will not consider the matter of Rachel Rowe’s
damages. But if the greater weight of the evidence supports the claim of either
Betty Jones or Rachel Rowe, or both of their claims, you should determine
and write on the verdict form, in dollars, the total amount of loss, injury, or
damages which the greater weight of the evidence shows will fairly and
adequately compensate the claimant for such loss, injury, or damage,
including any damages the claimant is reasonably certain to incur or
                                     - 62 -
experience in the future. You shall consider the following elements:Similarly,
if your verdict is for Betty Jones on the claim of Rachel Rowe, you will not
consider the matter of Rachel Rowe’s damages. But if the greater weight of
the evidence supports the claim of either Betty Jones or Rachel Rowe, or both
of their claims, you should determine and write on the verdict form, in
dollars, the total amount of loss, injury, or damages which the greater weight
of the evidence shows will fairly and adequately compensate the claimant for
such loss, injury, or damage, including any damages the claimant is
reasonably certain to incur or experience in the future. You shall consider the
following elements:

       [501.2(a)] Any bodily injury sustained, any resulting pain and suffering,
disability or physical impairment, disfigurement, mental anguish,
inconvenience or loss of capacity for the enjoyment of life experienced in the
past, or to be experienced in the future. There is no exact standard for
measuring such damage. The amount should be fair and just, in the light of
the evidence.

      [501.2(b)] The reasonable expense of hospitalization and medical care
and treatment necessarily or reasonably obtained in the past, or to be so
obtained in the future.

    [501.2(c)] Any earnings lost in the past, and any loss of ability to earn
money in the future.

      [501.2(h)] Any damage to Betty Jones’ or Rachel Rowe’s automobile.
The measure of such damage is the reasonable cost of repair, if it was
practicable to repair the automobile, with due allowance for any difference
between its value immediately before the collision and its value after repair.
You shall also take into consideration any loss for towing or storage charges
and by being deprived of the use of her automobile during the period
reasonably required for its repair.

      [501.4] In determining the total amount of damages, you should not
make any reduction because of the negligence, if any, of Betty Jones and/or
Rachel Rowe. The court will enter a judgment based on your verdict and, if
you find that either Betty Jones and/or Rachel Rowe were negligent in any
degree, the court, in entering judgment, will reduce the total amount of
damages by the percentage of negligence, which you apportion to Betty Jones
and/or Rachel Rowe.The court in entering judgment will make any

                                     - 63 -
appropriate reduction(s).

       [501.6] If the greater weight of the evidence shows that either Betty
Jones and/or Rachel Rowe have been permanently injured, you may consider
her life expectancy. The mortality tables received in evidence may be
considered in determining how long Betty Jones and/or Rachel Rowe may be
expected to live. Mortality tables are not binding on you, but may be
considered together with other evidence in the case bearing on Betty Jones’
and/or Rachel Rowe’s health, age and physical condition, before and after the
injury, in determining the probable length of her life.

      [501.7] Any amount of damages which you allow for future medical
expenses or loss of ability to earn money in the future should be reduced to its
present money value, and only the present money value of these future
economic damages should be included in your verdict. The present money
value of future economic damages is the sum of money needed now which,
together with what that sum will earn in the future, will compensate Betty
Jones and/or Rachel Rowe for these losses as they are actually experienced in
future years.

      [601.1] In deciding this case, it is your duty as jurors to decide the
issues, and only those issues, that I submit for your determination and to
answer certain questions I ask you to answer on a special form, called a
verdict form. You must come to an agreement about what your answers will
be. Your agreed-upon answers to my questions are called your jury verdict.

      The evidence in this case consists of the sworn testimony of the
witnesses, all exhibits received in evidence and all facts that were admitted or
agreed to by the parties.

      In reaching your verdict, you must think about and weigh the testimony
and any documents, photographs, or other material that has been received in
evidence. You may also consider any facts that were admitted or agreed to by
the lawyers. Your job is to determine what the facts are. You may use reason
and common sense to reach conclusions. You may draw reasonable inferences
from the evidence. But you should not guess about things that were not
covered here. And, you must always apply the law as I have explained it to
you.

      [601.2(a)] Let me speak briefly about witnesses. In evaluating the
believability of any witness and the weight you will give the testimony of any
                                      - 64 -
witness, you may properly consider the demeanor of the witness while
testifying; the frankness or lack of frankness of the witness; the intelligence of
the witness; any interest the witness may have in the outcome of the case; the
means and opportunity the witness had to know the facts about which the
witness testified; the ability of the witness to remember the matters about
which the witness testified; and the reasonableness of the testimony of the
witness, considered in the light of all the evidence in the case and in the light
of your own experience and common sense.

     [601.2(b)] Some of the testimony before you was in the form of opinions
about certain technical subjects.

      You may accept such opinion testimony, reject it, or give it the weight
you think it deserves, considering the knowledge, skill, experience, training, or
education of the witness, the reasons given by the witness for the opinion
expressed, and all the other evidence in the case.

      [601.5] That is the law you must follow in deciding this case. The
attorneys for the parties will now present their final arguments. When they
are through, I will have a few final instructions about your deliberations.

          Following closing arguments, the final instructions are given:

      [700] Members of the jury, you have now heard all the evidence, my
instructions on the law that you must apply in reaching your verdict, and the
closing arguments of the attorneys. You will shortly retire to the jury room to
decide this case. Before you do so, I have a few last instructions for you.

      You will have in the jury room all of the evidence that was received
during the trial. In reaching your decision, do not do any research on your
own or as a group. Do not use dictionaries, the Internet, or other reference
materials. Do not investigate the case or conduct any experiments. Do not
contact anyone to assist you, such as a family accountant, doctor, or lawyer.
Do not visit or view the scene of any event involved in this case. If you happen
to pass by the scene, do not stop or investigate. All jurors must see or hear the
same evidence at the same time. Do not read, listen to, or watch any news
accounts of this trial.

     Any notes you have taken during the trial may be taken to the jury
room for use during your discussions. Your notes are simply an aid to your
own memory, and neither your notes nor those of any other juror are binding
                                      - 65 -
or conclusive. Your notes are not a substitute for your own memory or that of
other jurors. Instead, your verdict must result from the collective memory
and judgment of all jurors based on the evidence and testimony presented
during the trial.

      At the conclusion of the trial, the bailiff will collect your notes, which
will be immediately destroyed. No one will ever read your notes.

      In reaching your verdict, do not let bias, sympathy, prejudice, public
opinion, or any other sentiment for or against any party to influence your
decision. Your verdict must be based on the evidence that has been received
and the law on which I have instructed you.

      Reaching a verdict is exclusively your job. I cannot participate in that
decision in any way and you should not guess what I think your verdict should
be from something I may have said or done. You should not think that I
prefer one verdict over another. Therefore, in reaching your verdict, you
should not consider anything that I have said or done, except for my specific
instructions to you.

      Pay careful attention to all the instructions that I gave you, for that is
the law that you must follow. You will have a copy of my instructions with you
when you go to the jury room to deliberate. All the instructions are important,
and you must consider all of them together. There are no other laws that
apply to this case, and even if you do not agree with these laws, you must use
them in reaching your decision in this case.

      When you go to the jury room, the first thing you should do is choose a
presiding juror. The presiding juror should see to it that your discussions are
orderly and that everyone has a fair chance to be heard.

      It is your duty to talk with one another in the jury room and to consider
the views of all the jurors. Each of you must decide the case for yourself, but
only after you have considered the evidence with the other members of the
jury. Feel free to change your mind if you are convinced that your position
should be different. You should all try to agree. But do not give up your
honest beliefs just because the others think differently. Keep an open mind so
that you and your fellow jurors can easily share ideas about the case.

      I will give you a verdict form with questions you must answer. I have
already instructed you on the law that you are to use in answering these
                                       - 66 -
questions. You must follow my instructions and the form carefully. You must
consider each question separately. Please answer the questions in the order
they appear. After you answer a question, the form tells you what to do next. I
will now read the form to you: (read form of verdict)

       Your verdict must be unanimous, that is, your verdict must be agreed to
by each of you. When you are finished filling out the form, your presiding
juror must write the date and sign it at the bottom. Return the form to the
bailiff.

      If any of you need to communicate with me for any reason, write me a
note and give it to the bailiff. In your note, do not disclose any vote or split or
the reason for the communication.

      You may now retire to decide your verdict.

                               Special Verdict Form

                                    VERDICT

      We, the jury, return the following verdict:

     1.   Was there negligence on the part of RACHEL ROWERachel
Rowe which was a legal cause of damage to BETTY JONESBetty Jones?

                   YES                           NO

     2.    Was there negligence on the part of BETTY JONESBetty Jones
which was a legal cause of damage to RACHEL ROWERachel Rowe?

                   YES                           NO

If your answers to questions 1 and 2 are both NO, your verdict on each claim is for
the defendant, and you should not proceed further except to date and sign this
verdict form and return it to the courtroom. If your answer to either question 1 or 2
is YES, please answer question 3.

      If your answers to questions 1 and 2 are both NO, your verdict on each
claim is for the defendant, and you should not proceed further except to date
and sign this verdict form and return it to the courtroom. If your answer to
either question 1 or 2 is YES, please answer question 3.

                                        - 67 -
      3.    State the percentage of any negligence that you apportion to:

                  Rachel RoweRachel Rowe                            %

                  Betty JonesBetty Jones                            %

                                     Total must be 100%

      Your answers to question 3 must total 100%, and should include a zero for
any party you found not negligent in answer to questions 1 and 2. Please answer
question 4 only if your answer to question 1 is YES. Answer question 5 only if
your answer to question 2 is YES.

       In determining the amount of damages, do not make any reduction because
of the negligence, if any, of BETTY JONES and/or RACHEL ROWE. If you find
that BETTY JONES and/or RACHEL ROWE were to any extent negligent, the
court in entering judgment will make an appropriate reduction in the damages
awarded.

       Your answers to question 3 must total 100% and should include a zero
for any party you found not negligent in answer to questions 1 and 2. Please
answer question 4 only if your answer to question 1 is YES. Answer question 5
only if your answer to question 2 is YES.

      In determining the amount of damages, do not make any reduction
because of the negligence, if any, of Betty Jones and/or Rachel Rowe. If you
find that Betty Jones and/or Rachel Rowe were to any extent negligent, the
court in entering judgment will make any appropriate reduction.

      Please answer questions 4, 5, 6 and 7.

DAMAGES OF BETTY JONES

      4.     What is the total amount of BETTY JONES’Betty Jones’
damages for lost earnings in the past, loss of earning
capacity in the future, medical expenses incurred in
the past, medical expenses to be incurred in the future?      $

     5.    What is the total amount of BETTY JONES’Betty Jones’
damages for pain and suffering, disability, physical
impairment, disfigurement, mental anguish,
                                      - 68 -
inconvenience, aggravation of a disease or physical
defect, and loss of capacity for the enjoyment of life
sustained in the past and to be sustained in the future?           $

      TOTAL DAMAGES OF BETTY JONES
      (add lines 4 and 5)                                          $

DAMAGES OF RACHEL ROWE

       6.    What is the total amount of RACHEL
ROWE’SRachel Rowe’s damages for lost earnings in the past,
loss of earning capacity in the future, medical
expenses incurred in the past, medical expenses
to be incurred in the future?                                      $

      7.    What is the total amount of RACHEL
ROWE’SRachel Rowe’s damages for pain and suffering, disability,
physical impairment, disfigurement, mental anguish,
inconvenience, aggravation of a disease or physical
defect and loss of capacity for the enjoyment of life
sustained in the past and to be sustained in the future?      $

      TOTAL DAMAGES OF RACHEL ROWE
      (add lines 6 and 7)                                          $

      SO SAY WE ALL, this            day of                  ,2




                                                  FOREPERSON


                       MODEL INSTRUCTION NO. 5

Injury in three-car collision; settlement with injured party by one tortfeasor;
  independent contribution claim by him against others; reasonableness of
                   settlement as well as liability contested

                         Facts of the hypothetical case:


                                     - 69 -
      John Adams, driver of one of three vehicles involved in a collision, pre-
sented a claim for his injuries to Marvel Transport Co., owner of one of the other
vehicles. Marvel Transport Co., taking into consideration John Adams’ injuries, his
comparative negligence and its potential exposure, paid John Adams $75,000.00
and obtained a general release of all responsible persons. Marvel Transport Co.
then sued the owner of the other vehicle, Perishable Produce, Inc., for contribution.
The issues to be resolved by the jury are whether Perishable Produce, Inc.’s driver
was negligent in contributing to John Adams’ injuries, whether the amount paid by
Marvel Transport Co. was reasonable and, if Perishable Produce Inc.’s driver was
negligent, the relative degrees of responsibility of Marvel Transport Co. and
Perishable Produce, Inc.

                              The court’s instruction:

       The committee assumes that the court will give these instructions at the
beginning of the case and that these instructions will be given again before final
argument. When given at the beginning of the case, 202.1 will be used in lieu of
412.3 and these instructions will be followed by the applicable portions of 202.2
through 202.5. See Model Instruction No. 1 for a full illustration of anthe
instructions to be given at the beginning and end of the case.

       [412.3] Members of the jury, you have now heard and received all of the
evidence in this case. I am now going to tell you about the rules of law that you
must use in reaching your verdict. You will recall at the beginning of the case
I told you that if, at the end of the case I decided that different law applies, I
would tell you so. These instructions are, however, the same ashowever, the
same as what I gave you at the beginning and it is these rules of law that you
must now follow. When I finish telling you about the rules of law, the
attorneys will present their final arguments and you will then retire to decide
your verdict.

      [412.4] The claims and defenses in this case are as follows. Marvel
Transport Co. seeks to recover from Perishable Produce, Inc., part of the sum
of $75,000.00, which Marvel Transport Co. paid John Adams to satisfy the
claim of John Adams resulting from his injury in the three -vehicle accident
involving John Adams, and vehicles owned by Marvel Transport Co. and
Perishable Produce, Inc. Marvel Transport Co. claims that Perishable
Produce, Inc. was partly negligent in causing the collision.

      Perishable Produce, Inc. denies that claim.

                                       - 70 -
      Marvel Transport Co. must prove its claim by the greater weight of the
evidence. I will now define some of the terms you will use in deciding this case.

      [412.5] “Greater weight of the evidence” means the more persuasive and
convincing force and effect of the entire evidence in the case.

      [412.6] Negligence is the failure to use reasonable care, which is the care
that a reasonably careful person would use under like circumstances.
Negligence is doing something that a reasonably careful person would not do
under like circumstances or failing to do something that a reasonably careful
person would do under like circumstances.

      [412.7(a)] Negligence is a legal cause of loss, injury, or damage if it
directly and in natural and continuous sequence produces or contributes
substantially to producing such loss, injury, or damage, so that it can
reasonably be said that, but for the negligence, the loss, injury, or damage
would not have occurred.

      [412.7(b)] In order to be regarded as a legal cause of loss, injury, or
damage negligence need not be the only cause. Negligence may be a legal
cause of loss, injury, or damage even though it operates in combination with
the act of another or some other cause if the negligence contributes
substantially to producing such loss, injury, or damage.

       [412.8] The issues for you to decide on Marvel Transport Co.’s claim
are whether Tom Jones, the employee of Perishable Produce, Inc., was
negligent in his operation of Perishable Produce, Inc.’s truck, which was
involved in the collision and, if so, whether such negligence was a legal cause
of injury orand damage to John Adams.

      If the greater weight of the evidence does not support the claim of
Marvel Transport Co. against Perishable Produce, Inc., your verdict should
be for Perishable Produce, Inc.

        However, if the greater weight of the evidence supports the claim of
Marvel Transport Co., you should also determine whether the amount of
money paid by Marvel Transport Co. to John Adams was reasonable under
all of the circumstances shown by the evidence. If the greater weight of the
evidence shows that the amount of money paid by Marvel Transport Co. to
John Adams in settlement did not exceed a reasonable amount under all of the
circumstances, you should so find by your verdict. However, if the amount of
                                      - 71 -
money paid by Marvel Transport Co. to John Adams exceeded a reasonable
amount, you should determine the amount which would have been reasonable
under all of the circumstances for Marvel Transport Co. to pay to John
Adams in settlement. The court will then determine the amount that Marvel
Transport Co. will recover from Perishable Produce, Inc.

      In deciding whether the amount of money paid by Marvel Transport
Co. to John Adams was reasonable, I instruct you that John Adams would
have been able to sue Marvel Transport Co. for an amount of money that
would fairly and adequately compensate him for his loss, injury, and damage,
including any damage that John Adams would have been reasonably certain
to incur or experience in the future, for the following elements:

      In deciding whether the amount of money paid by Marvel Transport
Co. to John Adams was reasonable, I instruct you that John Adams would
have been able to sue Marvel Transport Co. for an amount of money that
would fairly and adequately compensate him for his loss, injury, and damage,
including any damage that John Adams would have been reasonably certain
to incur or experience in the future, for the following elements:

      [501.2(a)] Any bodily injury sustained by John Adams and any resulting
pain and suffering, disability or physical impairment, disfigurement, mental
anguish, inconvenience, or loss of capacity for the enjoyment of life that he
had experienced in the past, or would haveto be experienced in the future.
There is no exact standard for measuring such damage. The amount would
have had to have beenshould be fair and just, in the light of the evidence
about his injuries.

       [501.2(b)] The reasonable expense of hospitalization and medical care
and treatment necessarily or reasonably obtained by John Adams in the past,
or to be so obtained by him in the future.

       [501.2(c)] Any earnings John Adams lost in the past, and any loss of
ability to earn money he had in the future.

       [501.2(h)] Any damage to John Adams’ automobile. The measure of
such damage is the reasonable cost of repair, if it was practicable to repair the
automobile, with due allowance for any difference between its value
immediately before the collision and its value after repair. It wouldYou shall
also includetake into consideration any loss to John Adams sustained for
towing or storage charges and fromby being deprived of the use of his
                                     - 72 -
automobile during the period reasonably required for its repair.

      [601.1] In deciding this case, it is your duty as jurors to decide the
issues, and only those issues, that I submit for your determination and to
answer certain questions I ask you to answer on a special form, called a
verdict form. You must come to an agreement about what your answers will
be. Your agreed-upon answers to my questions are called your jury verdict.

      The evidence in this case consists of the sworn testimony of the
witnesses, all exhibits received in evidence, and all facts that were admitted or
agreed to by the parties.

      In reaching your verdict, you must think about and weigh the testimony
and any documents, photographs, or other material that has been received in
evidence. You may also consider any facts that were admitted or agreed to by
the lawyers. Your job is to determine what the facts are. You may use reason
and common sense to reach conclusions. You may draw reasonable inferences
from the evidence. But you should not guess about things that were not
covered here. And, you must always apply the law as I have explained it to
you.

       [601.2(a)] Let me speak briefly about witnesses. In evaluating the
believability of any witness and the weight you will give the testimony of any
witness, you may properly consider the demeanor of the witness while
testifying; the frankness or lack of frankness of the witness; the intelligence of
the witness; any interest the witness may have in the outcome of the case; the
means and opportunity the witness had to know the facts about which the
witness testified; the ability of the witness to remember the matters about
which the witness testified; and the reasonableness of the testimony of the
witness, considered in the light of all the evidence in the case and in the light
of your own experience and common sense.

     [601.2(b)] Some of the testimony before you was in the form of opinions
about certain technical subjects.

      You may accept such opinion testimony, reject it, or give it the weight
you think it deserves, considering the knowledge, skill, experience, training, or
education of the witness, the reasons given by the witness for the opinion
expressed, and all the other evidence in the case.

      [601.5] That is the law you must follow in deciding this case. The
                                      - 73 -
attorneys for the parties will now present their final arguments. When they
are through, I will have a few final instructions about your deliberations.

Following closing arguments, the final instructions are given:

      [700] Members of the jury, you have now heard all the evidence, my
instructions on the law that you must apply in reaching your verdict, and the
closing arguments of the attorneys. You will shortly retire to the jury room to
decide this case. Before you do so, I have a few last instructions for you.

      You will have in the jury room all of the evidence that was received
during the trial. In reaching your decision, do not do any research on your
own or as a group. Do not use dictionaries, the Internet, or other reference
materials. Do not investigate the case or conduct any experiments. Do not
contact anyone to assist you, such as a family accountant, doctor, or lawyer.
Do not visit or view the scene of any event involved in this case. If you happen
to pass by the scene, do not stop or investigate. All jurors must see or hear the
same evidence at the same time. Do not read, listen to, or watch any news
accounts of this trial.

      Any notes you have taken during the trial may be taken to the jury
room for use during your discussions. Your notes are simply an aid to your
own memory, and neither your notes nor those of any other juror are binding
or conclusive. Your notes are not a substitute for your own memory or that of
other jurors. Instead, your verdict must result from the collective memory
and judgment of all jurors based on the evidence and testimony presented
during the trial.

      At the conclusion of the trial, the bailiff will collect your notes, which
will be immediately destroyed. No one will ever read your notes.

      In reaching your verdict, do not let bias, sympathy, prejudice, public
opinion, or any other sentiment for or against any party to influence your
decision. Your verdict must be based on the evidence that has been received
and the law on which I have instructed you.

      Reaching a verdict is exclusively your job. I cannot participate in that
decision in any way and you should not guess what I think your verdict should
be from something I may have said or done. You should not think that I
prefer one verdict over another. Therefore, in reaching your verdict, you
should not consider anything that I have said or done, except for my specific
                                       - 74 -
instructions to you.

      Pay careful attention to all the instructions that I gave you, for that is
the law that you must follow. You will have a copy of my instructions with you
when you go to the jury room to deliberate. All the instructions are important,
and you must consider all of them together. There are no other laws that
apply to this case, and even if you do not agree with these laws, you must use
them in reaching your decision in this case.

      When you go to the jury room, the first thing you should do is choose a
presiding juror. The presiding juror should see to it that your discussions are
orderly and that everyone has a fair chance to be heard.

      It is your duty to talk with one another in the jury room and to consider
the views of all the jurors. Each of you must decide the case for yourself, but
only after you have considered the evidence with the other members of the
jury. Feel free to change your mind if you are convinced that your position
should be different. You should all try to agree. But do not give up your
honest beliefs just because the others think differently. Keep an open mind so
that you and your fellow jurors can easily share ideas about the case.

      I will give you a verdict form with questions you must answer. I have
already instructed you on the law that you are to use in answering these
questions. You must follow my instructions and the form carefully. You must
consider each question separately. Please answer the questions in the order
they appear. After you answer a question, the form tells you what to do next. I
will now read the form to you: (read form of verdict)

       Your verdict must be unanimous, that is, your verdict must be agreed to
by each of you. When you are finished filling out the form, your presiding
juror must write the date and sign it at the bottom. Return the form to the
bailiff.

      If any of you need to communicate with me for any reason, write me a
note and give it to the bailiff. In your note, do not disclose any vote or split or
the reason for the communication.

      You may now retire to decide your verdict.

                               Special Verdict Form

                                       - 75 -
                                  VERDICT

      We, the jury, return the following verdict:

      1.   Was there negligence on the part of Tom Jones, the driver of the
truck owned by Defendant, PERISHABLE PRODUCE, INC.Perishable
Produce, Inc., which was a legal cause of damage to John Adams?

                  YES                         NO

      If your answer to question 1 is NO, your verdict is for defendant, and
you should not proceed further except to date and sign this verdict form and
return it to the courtroom. If your answer to question 1 is YES, please answer
question 2.

    2.     State the percentage of any negligence, which was a legal cause of
damage to John Adams, that you apportion to:

      Tom Jones (Perishable Produce,
      Inc.’s driver)                                        %

      Frank Foot (Marvel Transport
      Co.’s driver)                                         %

                                    Total must be 100%

      Please answer question 3.

        3.    Did MARVEL TRANSPORT CO.Marvel Transport Co.’s
payment of $75,000.00 to John Adams exceed a reasonable settlement under
all of the circumstances?

                  YES                         NO

      If your answer to question 3 is NO, do not proceed further except to
date and sign this verdict form and return it to the courtroom. If your answer
to question 3 is YES, please answer question 4.

      4.    What would have been a reasonable settlement, under all of the
circumstances, for MARVEL TRANSPORT COMPANYMarvel Transport
Co. to pay John Adams?

                                     - 76 -
                                                            $

      SO SAY WE ALL, this              day of                    ,2


                                                    FOREPERSON


                        MODEL INSTRUCTION NO. 6
   Claimant suing three alleged joint tortfeasors; comparative negligence in
            issue; contribution shares to be determined in action

                          Facts of the hypothetical case:

       Mary Smith was injured while driving her car, which was involved in a four-
car pile-up. She filed suit against the drivers of the other vehicles—Ron Rowe,
Sally Jones, and Tom Torpor—alleging that their combined negligence caused the
pile-up and her injuries. All defendants have asserted that the negligence of Smith
contributed to her injuries. The defendants filed cross-claims raising the issue of
contribution. The court has determined that a single verdict can conveniently
determine the contribution shares of the defendants found to be liable to Smith.

                              The court’s instruction:

       The committee assumes that the court will give these instructions at the
beginning of the case and that these instructions will be given again before final
argument. When given at the beginning of the case, 202.1 will be used in lieu of
401.1 and these instructions will be followed by the applicable portions of 202.2
through 202.5. See Model Instruction No. 1 for a full illustration of anthe
instructions to be given at the beginning and end of the case.

       [401.1] Members of the jury, you have now heard and received all of the
evidence in this case. I am now going to tell you about the rules of law that you
must use in reaching your verdict. You will recall at the beginning of the case
I told you that if, at the end of the case I decided that different law applies, I
would tell you so. These instructions are, however, the same ashowever, the
same as what I gave you at the beginning and it is these rules of law that you
must now follow. When I finish telling you about the rules of law, the
attorneys will present their final arguments and you will then retire to decide
your verdict.
                                       - 77 -
      [401.2] The claims and defenses in this case are as follows. Mary Smith
claims that Ron Rowe and/orand/or Sally Jones and/orand/or Tom Torpor
were negligent in the operation of their vehicles, which caused her harm.

      Ron Rowe, Sally Jones, and Tom Torpor eacheach deny that claim and
they eachthey each also claim that Mary Smith was herself negligent in the
operation of her vehicle, which caused her harm.

      The parties must prove their claims by the greater weight of the
evidence. I will now define some of the terms you will use in deciding this case.

      [401.3] “Greater weight of the evidence” means the more persuasive and
convincing force and effect of the entire evidence in the case.

      [401.4] Negligence is the failure to use reasonable care, which is the care
that a reasonably careful person would use under like circumstances.
Negligence is doing something that a reasonably careful person would not do
under like circumstances or failing to do something that a reasonably careful
person would do under like circumstances.

      [401.12(a)] Negligence is a legal cause of loss, injury, or damage if it
directly and in natural and continuous sequence produces or contributes
substantially to producing such loss, injury, or damage, so that it can
reasonably be said that, but for the negligence, the loss, injury, or damage
would not have occurred.

      [401.12(b)] In order to be regarded as a legal cause of loss, injury, or
damage negligence need not be the only cause. Negligence may be a legal
cause of loss, injury, or damage even though it operates in combination with
the act of another or some other cause if the negligence contributes
substantially to producing such loss, injury, or damage.

      [401.18(b)] The issues you must decide on Mary Smith’s claim against
Ron Rowe and/orand/or Sally Jones and/orand/or Tom Torpor are whether
any one or more of those defendantsany one or more of those defendants were
negligent in the operation of the vehicles they were driving; and, if so, whether
suchthat negligence was a legal cause of loss, injury, or damage to Mary
Smith.

     [401.21] If the greater weight of the evidence does not support the claim
of Mary Smith against a particular defendantagainst a particular defendant,
                                      - 78 -
then your verdict should be for thatthat defendant.

     [401.22] If, however, the greater weight of the evidence supports Mary
Smith’s claim against one or more of the defendantsagainst one or more of the
defendants, then you shall consider the defense raised by the defendantsthe
defendants.

     [401.22(a)] On thatthat defense, the issue for you to decide is whether
Mary Smith was herself negligent in the operation of her vehicle and, if so,
whether that negligence was a contributing legal cause of injury or damage to
Mary Smith.

       [401.23] If the greater weight of the evidence does not support the
defense of the defendantsthe defense of the defendants and the greater weight
of the evidence does supports Mary Smith’s claim against one or more of the
defendantsagainst one or more of the defendants, then your verdict should be
for Mary Smith against those particular defendants and you should thenyou
should decide and write on the verdict form what percentage of the total
negligence of thosethose defendants you apportion to each defendant whose
negligence you find was a legal cause of loss, injury, or damage to Mary
Smith.

      If, however, the greater weight of the evidence shows that both Mary
Smith and one or more of the defendantsone or more of the defendants were
negligent and that the negligence of each contributed as a legal cause of loss,
injury, or damage sustained by Mary Smith, you should decide and write on
the verdict form what percentage of the total negligence of all parties to this
action you apportion to each of them.

      [501.1(b)] If your verdict is for the defendants you will not consider the
matter of damages. But if the greater weight of the evidence supports Mary
Smith’s claim against one or more of the defendantsagainst one or more of the
defendants, you should determine and write on the verdict form, in dollars,
the total amount of loss, injury, or damage, which the greater weight of the
evidence shows will fairly and adequately compensate her for her loss, injury
or damage, including any damages that Mary Smith is reasonably certain to
incur or experience in the future. You shall consider the following elements:

      [501.2(a)] Any bodily injury sustained, by Mary Smith and any
resulting pain and suffering, disability or physical impairment, disfigurement,
mental anguish, inconvenience or loss of capacity for the enjoyment of life
                                      - 79 -
experienced in the past, or to be experienced in the future. There is no exact
standard for measuring such damage. The amount should be fair and just, in
the light of the evidence.

       [501.2(b)] The reasonable expense of hospitalization and medical care
and treatment necessarily or reasonably obtained by Mary Smith in the past,
or to be so obtained in the future.

    [501.2(c)] Any earnings lost in the past, and any loss of ability to earn
money in the future.

      [501.2(h)] Any damage to Mary Smith’s automobile. The measure of
such damage is the reasonable cost of repair, if it was practicable to repair the
automobile, with due allowance for any difference between its value
immediately before the collision and its value after repair.

      You shall also take into consideration any loss to Mary Smith sustained
for towing or storage charges and by being deprived of the use of her
automobile during the period reasonably required for its repair.

      [501.4] In determining the total amount of damages, you should not
make any reduction because of the negligence, if any, of Mary Smith. The
court will enter a judgment based on your verdict and, if you find that Mary
Smith was negligent in any degree, the court, in entering judgment, will
reduce the total amount of damages by the percentage of negligence which
you apportion to Mary Smith.The court in entering judgment will make any
appropriate reduction(s).

      [501.6] If the greater weight of the evidence shows that Mary Smith has
been permanently injured, you may consider her life expectancy. The
mortality tables received in evidence may be considered in determining how
long Mary Smith may be expected to live. Mortality tables are not binding on
you, but may be considered together with other evidence in the case bearing
on Mary Smith’s health, age and physical condition, before and after the
injury, in determining the probable length of her life.

      [501.7] Any amount of damages which you allow for future medical
expenses or loss of ability to earn money in the future should be reduced to its
present money value, and only the present money value of these future
economic damages should be included in your verdict.

                                      - 80 -
       The present money value of future economic damages is the sum of
money needed now which, together with what that sum will earn in the future,
will compensate Mary Smith for these losses as they are actually experienced
in future years.

      [501.9(a)] Even if you determinedecide that more than one of the
defendants were negligent, you should determine Mary Smith’s damages in a
single total amount, and write that amount, in dollars, on the verdict form.

      [601.1] In deciding this case, it is your duty as jurors to decide the
issues, and only those issues, that I submit for your determination and to
answer certain questions I ask you to answer on a special form, called a
verdict form. You must come to an agreement about what your answers will
be. Your agreed-upon answers to my questions are called your jury verdict.

      The evidence in this case consists of the sworn testimony of the
witnesses, all exhibits received in evidence, and all facts that were admitted or
agreed to by the parties.

      In reaching your verdict, you must think about and weigh the testimony
and any documents, photographs, or other material that has been received in
evidence. You may also consider any facts that were admitted or agreed to by
the lawyers. Your job is to determine what the facts are. You may use reason
and common sense to reach conclusions. You may draw reasonable inferences
from the evidence. But you should not guess about things that were not
covered here. And, you must always apply the law as I have explained it to
you.

       [601.2(a)] Let me speak briefly about witnesses. In evaluating the
believability of any witness and the weight you will give the testimony of any
witness, you may properly consider the demeanor of the witness while
testifying; the frankness or lack of frankness of the witness; the intelligence of
the witness; any interest the witness may have in the outcome of the case; the
means and opportunity the witness had to know the facts about which the
witness testified; the ability of the witness to remember the matters about
which the witness testified; and the reasonableness of the testimony of the
witness, considered in the light of all the evidence in the case and in the light
of your own experience and common sense.

     [601.2(b)] Some of the testimony before you was in the form of opinions
about certain technical subjects.
                                    - 81 -
      You may accept such opinion testimony, reject it, or give it the weight
you think it deserves, considering the knowledge, skill, experience, training, or
education of the witness, the reasons given by the witness for the opinion
expressed, and all the other evidence in the case.

      [601.5] That is the law you must follow in deciding this case. The
attorneys for the parties will now present their final arguments. When they
are through, I will have a few final instructions about your deliberations.

          Following closing arguments, the final instructions are given:

      [700] Members of the jury, you have now heard all the evidence, my
instructions on the law that you must apply in reaching your verdict and the
closing arguments of the attorneys. You will shortly retire to the jury room to
decide this case. Before you do so, I have a few last instructions for you.

      You will have in the jury room all of the evidence that was received
during the trial. In reaching your decision, do not do any research on your
own or as a group. Do not use dictionaries, the Internet, or other reference
materials. Do not investigate the case or conduct any experiments. Do not
contact anyone to assist you, such as a family accountant, doctor, or lawyer.
Do not visit or view the scene of any event involved in this case. If you happen
to pass by the scene, do not stop or investigate. All jurors must see or hear the
same evidence at the same time. Do not read, listen to, or watch any news
accounts of this trial.

      Any notes you have taken during the trial may be taken to the jury
room for use during your discussions. Your notes are simply an aid to your
own memory, and neither your notes nor those of any other juror are binding
or conclusive. Your notes are not a substitute for your own memory or that of
other jurors. Instead, your verdict must result from the collective memory
and judgment of all jurors based on the evidence and testimony presented
during the trial.

      At the conclusion of the trial, the bailiff will collect your notes, which
will be immediately destroyed. No one will ever read your notes.

      In reaching your verdict, do not let bias, sympathy, prejudice, public
opinion, or any other sentiment for or against any party to influence your
decision. Your verdict must be based on the evidence that has been received
and the law on which I have instructed you.
                                       - 82 -
      Reaching a verdict is exclusively your job. I cannot participate in that
decision in any way and you should not guess what I think your verdict should
be from something I may have said or done. You should not think that I
prefer one verdict over another. Therefore, in reaching your verdict, you
should not consider anything that I have said or done, except for my specific
instructions to you.

      Pay careful attention to all the instructions that I gave you, for that is
the law that you must follow. You will have a copy of my instructions with you
when you go to the jury room to deliberate. All the instructions are important,
and you must consider all of them together. There are no other laws that
apply to this case, and even if you do not agree with these laws, you must use
them in reaching your decision in this case.

      When you go to the jury room, the first thing you should do is choose a
presiding juror. The presiding juror should see to it that your discussions are
orderly and that everyone has a fair chance to be heard.

      It is your duty to talk with one another in the jury room and to consider
the views of all the jurors. Each of you must decide the case for yourself, but
only after you have considered the evidence with the other members of the
jury. Feel free to change your mind if you are convinced that your position
should be different. You should all try to agree. But do not give up your
honest beliefs just because the others think differently. Keep an open mind so
that you and your fellow jurors can easily share ideas about the case.

      I will give you a verdict form with questions you must answer. I have
already instructed you on the law that you are to use in answering these
questions. You must follow my instructions and the form carefully. You must
consider each question separately. Please answer the questions in the order
they appear. After you answer a question, the form tells you what to do next. I
will now read the form to you: (read form of verdict)

       Your verdict must be unanimous, that is, your verdict must be agreed to
by each of you. When you are finished filling out the form, your presiding
juror must write the date and sign it at the bottom. Return the form to the
bailiff.

      If any of you need to communicate with me for any reason, write me a
note and give it to the bailiff. In your note, do not disclose any vote or split or
the reason for the communication.
                                        - 83 -
      You may now retire to decide your verdict.

                             Special Verdict Form

                                   VERDICT

      We, the jury, return the following verdict:

      1.     Was there negligence on the part of any of the defendants, which
was a legal cause of damage to Plaintiff, Mary Smith?

          RON ROWERon Rowe                    YES           NO
          SALLY JONESSally Jones              YES           NO
          TOM TORPORTom Torpor                YES           NO
       If your answer to question 1 is NO as to all defendants, your verdict is
for the defendants, and you should not proceed further except to date and sign
this verdict form and return it to the courtroom. If your answer to question 1
is YES as to any of the defendants, please answer question 2.

    2.  Was there negligence on the part of Plaintiff, MARY
SMITHMary Smith, which was a legal cause of her damage?

                  YES                         NO

      Please answer question 3.

    3.     State the percentage of any negligence, which was a legal cause of
damage to Plaintiff, Mary Smith, that you apportion to:

                  Ron Rowe                          %

                  Sally Jones                       %

                  Tom Torpor                        %

                  Mary Smith                        %

                                Total must be 100%

      Your answers to question 3 must total 100%, and should include a zero
                                     - 84 -
for any person you found not negligent in answer to questions 1 and 2.

      In determining the amount of any damages, do not make any reduction
because of the negligence, if any, of Plaintiff, MARY SMITHMary Smith. If
you find Plaintiff, MARY SMITHMary Smith, was negligent in any degree,
the court, in entering judgment, will reduce MARY SMITH’S total amount of
damages (100%) by the percentage of negligence that you apportion to MARY
SMITHmake any appropriate reduction.

      Please answer questions 4 and 5.

       4.    What is the total amount of MARY
SMITH’SMary Smith’s damages for lost earnings in the past,
loss of earning capacity in the future, medical
expenses incurred in the past, medical expenses
to be incurred in the future?                           $

      5.     What is the total amount of MARY
SMITH’SMary Smith’s damages for pain and suffering, disability,
physical impairment, disfigurement, mental anguish,
inconvenience, aggravation of a disease or physical
defect, and loss of capacity for the enjoyment of life
sustained in the past and to be sustained in the future?      $

      TOTAL DAMAGES OF MARY SMITH
      (add lines 4 and 5)                                         $

      SO SAY WE ALL, this           day of                        ,2




                                                FOREPERSON




                                    - 85 -
  FORM 2(b). MODEL FORM OF VERDICT FOR WRONGFUL DEATH
                        DAMAGES

      These or similar damage questions should appear in the verdict form after
      findings on liability issues.

      [In determining the amount of damages, do not make any reduction
because of the negligence, if any, of (name). If you find that (name) was to any
extent negligent, the court in entering judgment will make an appropriate
reduction in the damages awarded.]

      Please answer questions * .

                        DAMAGES OF THE ESTATE

       *.     What is the total amount of any damages
lostsustained by the estate for [any earnings of the decedent lost
from the date of injury to the death not including any
amount of support lost by a survivor in that period] [,]
[the amount of any medical or funeral expenses resulting
from (decedent’s) injury and death charged to the estate
or paid by someone other than a survivor] [,] [and]
[loss of net accumulations] [,] [(list other damages
sustained by estate)]?                                        $

                       DAMAGES OF (surviving spouse)

       *a. What is the amount of any damages
sustained by (surviving spouse) for the [loss of
the (decedent’s) support] [and] [services] [, and]
[medical or funeral expenses] resulting from
(decedent’s) injury and death paid by (surviving
spouse)]?                                                     $

       *b. What is the total amount of damages
sustained by (surviving spouse) for the loss of
[his wife’s] [her husband’s] companionship and
protection and for [his] [her] pain and suffering
as a result of (decedent’s) injury and death?                 $

      TOTAL DAMAGES OF (surviving spouse)

                                      - 86 -
      (add lines *a and *b)                               $

                           *Insert appropriate numbers.

                        DAMAGES OF (surviving child)

       *a. What is the total amount of damages
sustained by (surviving child) for the [loss of the
(decedent’s) support] [and] [services] [, and] [medical
or funeral expenses resulting from (decedent’s) death
paid by (surviving child)]?                               $

       *b. What is the total amount of damages
sustained by (surviving child) for the loss of parental
companionship, instruction and guidance and
(surviving child’s) pain and suffering as a result of
(decedent’s) injury and death?                            $

      TOTAL DAMAGES OF (surviving child)
      (add lines *a and *b)                               $

                       DAMAGES OF (surviving mother)

       * . What is the total amount of damages
sustained by (surviving mother) for her [pain and
suffering as a result of the injury and death of
(minor child)] [and] [medical or funeral expenses
resulting from (decedent’s) injury and death paid
by (surviving mother)]?

      TOTAL DAMAGES OF (surviving mother)                 $

                        DAMAGES OF (surviving father)

       * . What is the total amount of damages
sustained by (surviving father) for his [pain and
suffering as a result of the injury and death of
(minor child)] [and] [medical or funeral expenses
resulting from (decedent’s) injury and death paid
by (surviving father)]?


                                      - 87 -
      TOTAL DAMAGES OF (surviving father)                    $

                          *Insert appropriate numbers

                       NOTE ON USE FOR FORM 2(b)

      The selection of applicable portions of this form depends upon
determination of the survivors under the Wrongful Death Act, F.S. 768.16–768.26.




                                     - 88 -